Exhibit 10.3

 

 



 

 

 

 

 

AMENDED AND RESTATED HDGT DISTRIBUTION
AND SUPPLY AGREEMENT

 

dated as of February 27, 2019

 

between

 

GENERAL ELECTRIC COMPANY

 

and

 

BAKER HUGHES, A GE COMPANY, LLC

 



 

 



 



 

 

 



 

 

 



TABLE OF CONTENTS

 

Page

 

Article I Definitions 6     Section 1.01 Certain Defined Terms 6       Article
II Scope 13     Section 2.01 Scope 13       Article III Exclusive Distribution
14     Section 3.01 Distribution Appointments and Acceptance 14 Section 3.02
Exceptions to the Distribution Appointments 15       Article IV Steering
Committee 16     Section 4.01 Establishment of Steering Committee 16 Section
4.02 Composition of the Steering Committee 17 Section 4.03 Meetings 17 Section
4.04 Matters for Steering Committee Discussion or Decision 17 Section 4.05
Decision Making 17       Article V Mutually Exclusive Supply of Exclusive
Products and Exclusive Services 18     Section 5.01 Commitment 18 Section 5.02
Supplying Commitment 19 Section 5.03 Termination of Exclusive Purchasing
Commitment 19 Section 5.04 Termination of Exclusive Supplying Commitment and
Distribution Appointment 19       Article VI Quantities and Purchase Orders 23  
  Section 6.01 Forecasts 23 Section 6.02 Orders 24 Section 6.03 PO Contents 24
Section 6.04 Modifications and Scheduling POs 25 Section 6.05 Acceptance of POs
26 Section 6.06 Frame 5 Arrangements 26       Article VII Terms & Conditions of
Purchase 26     Section 7.01 Terms & Conditions of Purchase 26 Section 7.02
Certain Intellectual Property 27 Section 7.03 Frame 3 and Frame 5 Intellectual
Property License 27       Article VIII Allocation of Liability 29     Section
8.01 Limitation of Liability 29

 



2 

 

 

Article IX Pricing, Payment Terms and Invoicing 30     Section 9.01 Pricing and
Payment Terms 30 Section 9.02 Taxes 30       Article X Additional Agreements 31
    Section 10.01 Supplier and Business Associates 31 Section 10.02 Supply
Chains 31 Section 10.03 Technology Obsolescence 31 Section 10.04 Engineering 31
Section 10.05 Right to Participate in New BHGE HDGT Development 32 Section 10.06
Termination of the November 1995 Nuovo Pignone Agreement 33       Article XI
Term and Termination 33     Section 11.01 Term 33 Section 11.02 Termination
Events 34 Section 11.03 Effect of Termination 35       Article XII GENERAL
PROVISIONS 36     Section 12.01 Authority 36 Section 12.02 Notices 36 Section
12.03 Entire Agreement, Waiver and Modification 37 Section 12.04 No Third Party
Beneficiaries 37 Section 12.05 Compliance with Laws and Regulations 38 Section
12.06 Amended and Restated Supply Agreement 38 Section 12.07 Governing Law;
Dispute Resolution 38 Section 12.08 Force Majeure 39 Section 12.09
Confidentiality 39 Section 12.10 Counterparts; Electronic Transmission of
Signatures 40 Section 12.11 Survival 40 Section 12.12 Assignment 40 Section
12.13 Rules of Construction 41 Section 12.14 Non-Recourse 41 Section 12.15 Audit
42 Section 12.16 Export Law Compliance 42 Section 12.17 Severability 42 Section
12.18 Subcontractor Flow Downs for United States Government Commercial Items
Contracts 42



 

 



APPENDICES

 

Appendix 1 HDGT New Units Appendix 2 HDGT Services Appendix 3 HDGT Engineering
Services Appendix 4 Controls Products Services

 



3 

 

 

Appendix 5 Frame 5 Parts and Components Appendix 6 Certain Purchases and
Manufactured Parts and Components as of the Date Hereof Appendix 7 Payment Terms
for the License Appendix 8 Supplier Terms Appendix 9 GE and BHGE Respective
Exceptions Appendix 10 Competitors Appendix 11 Frame 5 Pricing from Distributor
to Supplier Appendix 12 Third Party Licenses    



 

 

 

 



4 

 



 

AMENDED AND RESTATED HDGT DISTRIBUTION
AND SUPPLY AGREEMENT

 

This Amended and Restated HDGT Distribution and Supply Agreement, dated as of
February 27, 2019 (as amended, modified or supplemented from time to time in
accordance with its terms, this “Agreement”), is made by and between General
Electric Company, a New York corporation (“GE”), acting through its GE Gas Power
business unit (“GE Power”), and legal entities operating on GE Power’s behalf
(collectively, with GE Power, “Supplier”), and Baker Hughes, a GE company, LLC,
a Delaware limited liability company (“BHGE LLC” or “Distributor”) on behalf of
itself and its Affiliates (each a “Party”, and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, pursuant to that certain Master Agreement, dated as of November 13,
2018, among GE, Baker Hughes, a GE company, a Delaware corporation (“BHGE”), and
BHGE LLC (as amended, modified or supplemented from time to time in accordance
with the terms thereof, the “Master Agreement”), GE and BHGE desire to
restructure and amend the existing commercial and technological relationships
between the two companies;

 

WHEREAS, the Parties entered into a Supply Agreement, dated as of November 13,
2018 (the “Original Agreement”), under which Distributor agreed to purchase from
Supplier Exclusive Products and Exclusive Services;

 

WHEREAS, pursuant to the Original Agreement, the Parties agreed to enter into a
Distribution Agreement (as defined in the Original Agreement), substantially on
the terms set forth in the Distribution Agreement Term Sheets (as defined in the
Original Agreement);

 

WHEREAS, Supplier desires to appoint Distributor as its exclusive distributor
with respect to (a) Exclusive Products and (b) Exclusive Services, and
Distributor desires to accept such appointments in the O&G Segment;

 

WHEREAS, Supplier desires to supply to Distributor, and Distributor desires to
purchase from Supplier, Exclusive Products and Exclusive Services;

 

WHEREAS, the Parties desire that this Agreement effect the Distribution
Appointments pursuant to the terms of the Distribution Agreement Term Sheets (as
defined in the Original Agreement) and establish the exclusive terms and
conditions as to the transactions for Exclusive Products and Exclusive Services
between the Parties; and

 

WHEREAS, the Parties desire to amend and restate the Original Agreement in its
entirety, on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

 

5 

 

Article I

Definitions

 

Section 1.01 Certain Defined Terms. The following capitalized terms used in this
Agreement shall have the meanings set forth below:

 

“Accepted PO” shall have the meaning set forth in Section 6.02.

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, Controls, or is Controlled by, or is under common Control with, such
Person; however, for purposes of this Agreement, (i) BHGE and its Subsidiaries
shall not at any time be considered Affiliates of GE and (ii) GE and its
Subsidiaries (except for the Subsidiaries of BHGE) shall not at any time be
considered Affiliates of BHGE.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Amended and Restated Channel Agreement” shall mean that certain Amended and
Restated Channel Agreement, dated as of November 13, 2018, between GE and BHGE
(as amended, modified or supplemented from time to time in accordance with the
terms thereof).

 

“Amended and Restated Digital Agreement” shall mean that certain Amended and
Restated GE Digital Master Products and Services Agreement, dated as of November
13, 2018, between GE Digital LLC and BHGE (as amended, modified or supplemented
from time to time in accordance with the terms thereof).

 

“Amended and Restated Intellectual Property Cross License” shall mean that
certain Amended and Restated Intellectual Property Cross License Agreement,
dated as of November 13, 2018, between GE and BHGE (as amended, modified or
supplemented from time to time in accordance with the terms thereof).

 

“Amended and Restated Stockholders Agreement” shall mean that certain Amended
and Restated Stockholders Agreement, dated as of November 13, 2018, between GE
and BHGE (as amended, modified or supplemented from time to time in accordance
with the terms thereof).

 

“Amended and Restated Trademark License” shall mean that certain Amended and
Restated Trademark License, dated as of November 13, 2018, between GE and BHGE
(as amended, modified or supplemented from time to time in accordance with the
terms thereof).

 

“American Petroleum Institute Configuration” shall mean any HDGTs configured
according to a customer or a user specific request for compliance to API
Standard 616.

 

“BHGE” shall have the meaning set forth in the Recitals.

 

“BHGE LLC” shall have the meaning set forth in the Preamble.

 

6 

 

“BOP Equipment” shall mean the grouping of the equipment (generators, heat
recovery steam generators, environmental control systems solutions boilers,
auxiliary and ancillary mechanical and electrical equipment and components).

 

“Business Associate” shall have the meaning set forth in Section 3.01(c).

 

“Business Day” shall mean a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by
applicable Law to close.

 

“Change in Control” shall mean, (i) with respect to BHGE or GE Power, any sale,
transfer, assignment or other disposition (directly or indirectly) by such
Person, whether in a single transaction or series of related transactions, of
all or substantially all of its assets (other than to an Affiliate) to a
Competitor, (ii) with respect to BHGE, any sale, transfer, assignment or other
disposition (directly or indirectly) by such Person, whether in a single
transaction or series of related transactions, of all or substantially all of
the assets of the Turbomachinery & Process Solutions (TPS) business unit (other
than to an Affiliate) to a Competitor, (iii) with respect to GE Power, any sale,
transfer, assignment or other disposition (directly or indirectly), whether in a
single transaction or series of related transactions, of all or substantially
all of the assets of GE Power (other than to an Affiliate) to a Competitor, or
(iv) with respect to BHGE or GE Power, any consolidation, merger or
reorganization of such Person with or into another entity or any other
transaction (whether by way of sales of assets or equity interest or otherwise)
as a result of which the holders of a Competitor’s outstanding equity interests
possessing the voting power (under ordinary circumstances) to elect a majority
of such Competitor’s board of directors (or similar governing body) immediately
prior to such transaction beneficially own, directly or indirectly, (A) a
majority of the equity, voting, beneficial or financial interests of the
surviving entity, (B) the right to appoint or remove a majority of the board of
directors or members of an equivalent management body of the surviving entity,
or (C) the power to direct or cause the direction of the management and policies
of the surviving entity.

 

“Competitor” shall mean each of the Persons set forth on Appendix 10 or any of
their respective Affiliates or any entity that then Controls any such Person or
the majority of such Person’s assets.

 

“Confidential Information” shall have the meaning set forth in Section 12.09(a).

 

“Control” or “Controlling” shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Controls Products” shall mean with respect to (i) Exclusive Products, the
associated control system in respect of any HDGT New Units and (ii) (x) HDGTs in
the O&G Segment or (y) Distributor’s installed base of HDGTs as set forth on
Appendix 9-2, the spare parts and components (including, for the avoidance of
doubt, commercially available control system cards (like-for-like replacement)),
in each case, for the Mark VIe and Mark VIeS manufactured by Supplier for HDGTs,
and as more particularly described on Appendix 4; provided, for the avoidance of
doubt, excluding for all purposes of this definition Services in

 

7 

 

respect of technological upgrades that would require more than a de minimis new
product introduction investment from Supplier.

 

“Derivatives” shall have the meaning set forth in Section 4.04(c).

 

“Development Offer” shall have the meaning set forth in Section 10.03(a).

 

“Distribution Appointments” shall mean, collectively, the Exclusive Products
Distribution Appointment and the Exclusive Services Distribution Appointment.

 

“Distributor” shall have the meaning set forth in the Preamble.

 

“Effective Date” shall mean the Trigger Date.

 

“Equitable Relief” shall have the meaning set forth in Section 12.07(e).

 

“Exclusive License Term” shall have the meaning set forth in Section 7.03(a).

 

“Exclusive Products” shall mean HDGT New Units.

 

“Exclusive Products Distribution Appointment” shall mean the appointment of
Distributor pursuant to Section 3.01(a) in respect of Exclusive Products.

 

“Exclusive Service Category” shall mean, with respect to HDGTs and related
Services, in each of the following individual categories: (a) combustion capital
parts, (b) hot gas path capital parts, (c) compressor rotors, air foils and
associated components, (d) structures, (e) repair services, (f) without
duplication, all other Services, (g) HDGT Engineering Services and (h) Controls
Products, in each case, excluding any Frame 5 Parts and Components.

 

“Exclusive Services” shall mean (a) HDGT Services, (b) HDGT Engineering
Services, (c) Frame 5 Parts and Components and (d) Controls Products.

 

“Exclusive Services Distribution Appointment” shall mean the appointment of
Distributor pursuant to Section 3.01(a) in respect of Exclusive Services.

 

“Exempted Products and Services” shall have the meaning set forth in Section
3.02(c)(v).

 

“F and HA HDGTs” shall mean the family of HDGTs that are classified as “F or
H/HA” within Supplier’s gas turbine product portfolio.

 

“Frame 5 Parts and Components” shall mean commercially available parts and
components for Frame 5 heavy duty gas turbine models, in each case as more
particularly described on Appendix 5.

 

“GE” shall have the meaning set forth in the Preamble.

 

“GE Digital Offerings” shall have the meaning set forth in the Amended and
Restated Digital Agreement.

 

8 

 

“GE Digital Services” shall have the same meaning as the term “Services” in the
Amended and Restated Digital Agreement.

 

“GE Power Exclusive Field” shall have the meaning set forth in Section 7.03(a).

 

“Governmental Entity” shall mean any United States federal, state or local, or
foreign, international or supranational, government, court or tribunal, or
administrative, executive, governmental or regulatory or self-regulatory body,
agency or authority thereof.

 

“HDGT BOP Services” shall mean Services in respect of HDGT NU BOP Equipment.

 

“HDGT Engineering Services” shall mean those engineering activities as more
particularly described on Appendix 3.

 

“HDGT New Units” shall mean new HDGT assemblies and the associated core engine
control Software thereof, in each case as more particularly described on
Appendix 1, and, for the purpose of this definition, expressly excluding BOP
Equipment associated with such HDGT assemblies.

 

“HDGT NU BOP Equipment” shall mean BOP Equipment in respect of HDGT New Units.

 

“HDGT Services” shall mean Services in respect of HDGTs (excluding for all
purposes of this definition Controls Products) and, to the extent supplied by
Suppliers, HDGT BOP Services.

 

“HDGTs” shall mean heavy duty gas turbine models that are classified as Frame
6B, Frame 6F.01, Frame 7E, Frame 9E, Frame 7F, Frame 9F, Frame 7HA or Frame 9HA
in Supplier’s manufactured gas turbine product portfolio.

 

“Highly Confidential Information” means Confidential Information of the Supplier
where, if such Confidential Information is disclosed or used improperly, such
disclosure would reasonably be expected to have a material and adverse impact on
the Supplier or any of its business units with respect to lost revenues, lost
profits, loss of trade secret value, reputational risk and/or any other material
and adverse non-quantitative risks.

 

“Intellectual Property” shall mean all of the following, whether protected,
created or arising under the Laws of the United States or any foreign
jurisdiction: (i) all inventions (whether patentable or unpatentable and whether
or not reduced to practice), patent disclosures, industrial designs, all
improvements thereto, and all United States and foreign patents, patent
applications (including all patents issuing thereon), statutory invention
registrations and invention disclosures, together with all continuation
applications of all types, including reissuances, restorations, divisions,
continuations, continuations-in-part, revisions, extensions and re-examinations
thereof, and all rights therein provided by international treaties or
conventions; (ii) all United States and non U.S. copyrightable works (including
copyrights in Software), design rights, database rights, all copyrights and
applications, registrations and renewals in connection therewith, whether
registered or unregistered; (iii) trade secrets, know-

 

9 

 

how and information that is proprietary and confidential; and (iv) all mask
works (as defined in 17 U.S.C. §901) and all applications, registrations and
renewals in connection therewith. As used in this Agreement, the term
“Intellectual Property” expressly excludes all United States and foreign
trademarks, service marks, trade dress, logos, trade names, Internet domain
names, moral rights, designs, slogans and corporate names and general
intangibles of like nature, whether registered or unregistered, together with
all translations, adaptations, derivations and combinations thereof and other
identifiers of source and including all goodwill associated therewith and all
rights therein provided by international treaties or conventions, common law
rights, applications, registrations, pending registrations, applications to
register, reissues, extensions of the foregoing and renewals in connection
therewith.

 

“IPP” shall mean an independent power producer that is generating, producing or
selling power to the grid either under a power sales agreement or arrangement or
as a merchant seller to the spot market.

 

“JV Supply Agreement” shall have the meaning set forth in Section 7.03(e).

 

“Law” shall mean any United States federal, state, local or non-United States
statute, law, ordinance, regulation, rule, code, order or other requirement or
rule of law, including common law.

 

“License” shall have the meaning set forth in Section 7.03(a).

 

“Low MW HDGTs” shall have the meaning set forth in Section 3.02(c)(iii).

 

“Master Agreement” shall have the meaning set forth in the Recitals.

 

“Mechanical Drive” shall mean an application where the HDGT’s rotational energy
is utilized to drive equipment other than a generator, such as a compressor,
pump, chiller or blower.

 

“New BHGE HDGT” shall have the meaning set forth in Section 10.03(a).

 

“November 1995 Nuovo Pignone Agreement” shall have the meaning set forth in
Section 10.06.

 

“Nuovo Pignone” shall have the meaning set forth in Section 10.06.

 

“Nuovo Pignone Agreements” shall mean the November 1995 Nuovo Pignone Agreement,
that certain Technical Assistance Agreement between GE and Nuovo Pignone dated
August 31, 1995 and that certain Manufacturing Associate Agreement between GE
and Nuovo Pignone dated April 8, 1988.

 

“O&G Segment” shall mean customers operating in the oil and gas industry in the
Territory for which the application is one or more of the following oil and gas
activities for mechanical drive and/or, to the extent provided in the next
sentence below, power generation: (i) drilling, evaluation, completion and/or
production; (ii) liquefied natural gas; (iii) compression and boosting liquids
in upstream, midstream and downstream; (iv) pipeline inspection and

 

10 

 

pipeline integrity management; (v) processing in refineries and petrochemical
plants (including fertilizer plants); in the case of each of the foregoing
clauses (i) through (v), subject to the exclusivity provisions and the
exceptions thereto set forth in Article III. The Parties acknowledge that the
O&G Segment includes the opportunity to sell Exclusive Products and Exclusive
Services to customers otherwise within the O&G Segment (pursuant to one of the
clauses of the immediately preceding sentence) where fifty percent (50%) or less
of the power generated by such Exclusive Products or Exclusive Services will be
dispatched to the grid, but not where more than fifty percent (50%) of such
power generated will be dispatched to the grid, such latter case being
exclusively an opportunity of Supplier, in each case, subject to the exclusivity
provisions and the exceptions thereto set forth in Article III; provided, that
the foregoing determination with respect to the percentage of generated power by
the application to the grid shall be made (i) with respect to the sale of
Exclusive Products or any Exclusive Services associated with any Exclusive
Products, by the applicable customer at the time of the sale of such Exclusive
Products and (ii) with respect to the sale of Services associated with products
for which neither GE nor BHGE is an original equipment manufacturer at the time
of the sale of such Service, by the customer at the time of the sale of such
Service.

 

“Offer Period” shall have the meaning set forth in Section 10.03(a).

 

“Party” or “Parties” shall have the meanings set forth in the Preamble.

 

“Person” shall mean an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, limited liability company or
governmental or other entity.

 

“POs” shall mean purchase orders issued by Distributor or any of its Affiliates
to Supplier or any of its Affiliates for Exclusive Products or Exclusive
Services during the Term.

 

“Power Island” shall mean the grouping of the equipment (gas and/or steam
turbines, generators, heat recovery steam generators, environmental control
systems solutions, boilers, auxiliary and ancillary mechanical and electrical
equipment and components) within a plant.

 

“Regardless of Cause or Action” shall mean (to the maximum extent permitted by
applicable Law), regardless of: cause, fault, default, negligence in any form or
degree, strict or absolute liability, breach of duty (statutory or otherwise) of
any person, including in each of the foregoing cases of the indemnified person,
unseaworthiness of any vessel, or any defect in any premises/vessel; for all of
the foregoing, whether pre-existing or not and whether the damages, liabilities,
or claims of any kind result from contract, warranty, indemnity,
tort/extra-contractual or strict liability, quasi contract, Law, or otherwise.

 

“Representatives” shall mean the applicable Party’s respective directors,
officers, members, employees, representatives, agents, attorneys, consultants,
contractors, accountants, financial advisors and other advisors.

 

“Sensitive Material” shall have the meaning set forth in Section 3.01(c).

 

11 

 

“Services” shall mean (i) provision of commercially available parts and
components, repairs, upgrades, conversions, modifications, technical advisory
services and training, installation, commissioning, operations and maintenance
and maintenance services and (ii) additional services and related ancillary and
auxiliary equipment and BOP Equipment (where supplied by Supplier), in each
case, for similar purpose and intent at the same site; including, in each case,
for the avoidance of doubt, in connection with any contractual service
agreements, long-term supply agreements, supply agreements, maintenance
management programs, operations and maintenance or similar services agreements
but excluding, in each case, for all purposes any GE Digital Offerings and GE
Digital Services.

 

“Software” shall mean computer software, programs and databases in any form,
including (as applicable in context) source code, object code, operating
systems, specifications, data, database management code, utilities, graphical
user interfaces, software engines, software platforms, data formats, versions
thereof, and related materials, documentation, developer notes, comments and
annotations.

 

“Specified HDGT Engineering Services” shall mean those HDGT Engineering Services
listed in items 1 to 7 on Appendix 3.

 

“Steering Committee” shall have the meaning set forth in Section 4.01.

 

“Subsidiary” shall mean with respect to any Person, another Person, an amount of
the voting securities or other voting ownership interests of which is
sufficient, together with any contractual rights, to elect at least a majority
of its Board of Directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person.

 

“Supplier” shall have the meaning set forth in the Preamble.

 

“Supplier Developer” shall have the meaning set forth in Section 10.03(a).

 

“Supplier Intellectual Property” shall mean any Intellectual Property owned by
Supplier to the extent such Intellectual Property relates to, or is otherwise
used in connection with, Exclusive Products (including the manufacture and
commercialization thereof) or Exclusive Services.

 

“Supplier Sourcing Share” shall have the meaning set forth in Section 5.04(b).

 

“Supplier Terms” shall mean each applicable Supplier’s terms and conditions for
the sale of Exclusive Products and the provision of Exclusive Services, and as
attached as Appendix 8 (part 8-1 in respect of HDGT New Units and Controls
Products and part 8-2 in respect to HDGT Services), with such amendments,
modifications and supplements to each such applicable terms as Supplier may
adopt from time to time, but solely to the extent such amendments, modifications
and supplements are required by applicable Law or agreed by the Parties (which
shall be incorporated in the existing Supplier Terms applicable to this
Agreement as agreed to in writing by the Parties).

 

12 

 

“Tax” shall mean any federal, state, provincial, local, foreign or other tax,
import, duty or other governmental charge or assessment or escheat payments, or
deficiencies thereof, including income, alternative, minimum, accumulated
earnings, personal holding company, franchise, capital stock, net worth,
capital, profits, windfall profits, gross receipts, value added, sales, use,
excise, custom duties, transfer, conveyance, mortgage, registration, stamp,
documentary, recording, premium, severance, environmental, real and personal
property, ad valorem, intangibles, rent, occupancy, license, occupational,
employment, unemployment insurance, social security, disability, workers’
compensation, payroll, health care, withholding, estimated or other similar tax
and including all interest and penalties thereon and additions to tax.

 

“Technology” shall mean, collectively, designs, formulae, algorithms,
procedures, methods, products, services, techniques, ideas, know-how, results of
research and development, Software, descriptions, flow-charts, documentation
(including user manuals and other training documentation), tools, data,
inventions, apparatus, creations, improvements, works of authorship and other
similar materials, and all recordings, graphs, drawings, reports, analyses and
other writings, and any other embodiments of the above, in any form whether or
not specifically listed herein.

 

“Term” shall have the meaning set forth in Section 11.01.

 

“Termination Date” shall mean the date on which this Agreement is terminated
under Section 11.02.

 

“Termination of Exclusivity” shall have the meaning set forth in Section
7.03(a).

 

“Territory” shall mean worldwide.

 

“Trigger Date” shall have the meaning set forth in the Amended and Restated
Stockholders Agreement, dated as of November 13, 2018, between GE and BHGE (as
amended, modified or supplemented from time to time in accordance with the terms
thereof).

 

“Triggering Reduction” shall have the meaning set forth in Section 7.03(a).

 

Article II

Scope

 

Section 2.01 Scope. Subject to the terms and conditions herein, this Agreement
shall apply to (a) the distribution of the Exclusive Products and Exclusive
Services in the O&G Segment and (b) all POs issued by Distributor or any of its
Affiliates to Supplier or any of its Affiliates for Exclusive Products or
Exclusive Services, in the case of each of the foregoing clauses (a) and (b), on
or following the Effective Date during the Term in compliance with the terms of
this Agreement.

 

13 

 

Article III

Exclusive Distribution

 

Section 3.01 Distribution Appointments and Acceptance

 

(a)       On the terms and subject to the conditions set forth in this
Agreement, including the limitations set forth in Section 3.02, and further to
the license granted to the Distributor under the Amended and Restated
Intellectual Property Cross License, to the extent permitted by applicable Law,
Supplier hereby appoints Distributor as Supplier’s sole and exclusive (also
vis-à-vis-Supplier) distributor of Exclusive Products and Exclusive Services, in
each case, in the O&G Segment (and, during such appointment, except as provided
under Section 10.01 or Section 11.02(e), Supplier and its Affiliates shall
refrain from pursuing, directly or indirectly, any such distribution in the O&G
Segment or appointing any other distributor in respect of Exclusive Products and
Exclusive Services in the O&G Segment), and Distributor hereby accepts such
appointment. Distributor shall market, distribute and sell Exclusive Products
and Exclusive Services consistent with substantially the same effort that
Distributor would use to market, distribute and sell other similar heavy duty
products and services in its portfolio from time to time having regard to
prevailing market conditions, on the terms and subject to the conditions set
forth in this Agreement. Except as expressly set forth in Section 3.02, nothing
in this Agreement is intended to nor shall grant Distributor any rights to
distribute (i) any products or services other than Exclusive Products or
Exclusive Services or (ii) any Exclusive Products or Exclusive Services outside
of the O&G Segment.

 

(b)       The relationship of Supplier and Distributor pursuant to the terms of
this Agreement is that of independent contractors and does not create or imply
any relations between the Parties as partners, joint venturers, or co-owners or
be deemed to constitute a partnership, an employment relationship or an agency.
None of Distributor or any of its agents, Affiliates or employees is or shall be
a representative of Supplier for any purpose, and they shall have no power or
authority as agent, employee, representative, or in any other capacity to
represent, act for, bind, or otherwise create or assume any obligation on behalf
of Supplier. None of Supplier or any of its agents, including any business
associates of Supplier, Affiliates or employees is or shall be a representative
of Distributor for any purpose in connection with this Agreement, and they shall
have no power or authority as agent, employee, representative or in any other
capacity to represent, act for, bind, or otherwise create or assume any
obligation on behalf of Distributor. All financial obligations associated with
Distributor’s business are the sole responsibility of Distributor. All financial
obligations associated with Supplier’s business are the sole responsibility of
Supplier. All sales, provision of services and other agreements between
Distributor and its customers are Distributor’s exclusive responsibility and do
not affect Distributor’s obligations under this Agreement.

 

(c)       Distributor may use subdistributors, marketers, dealers or third party
sellers or service providers (each, a “Business Associate”) from time to time to
distribute Exclusive Products and Exclusive Services in the O&G Segment;
provided, that, during the Term, subject to the last sentence of this Section
3.01(c), Distributor shall notify Supplier prior to establishing or appointing
any Business Associate after the date hereof that was not established or
approved by Distributor and its Affiliates as of the date hereof; provided,
further, that

 

14 

 

Distributor shall not attempt or purport to grant to any Business Associates any
rights greater than those granted by Supplier to Distributor under this
Agreement, including any right to distribute outside of the O&G Segment in
respect of any Exclusive Product or Exclusive Service. Distributor shall require
that any Business Associate complies with the same obligations imposed on
Distributor under this Agreement, including the Supplier Terms and,
notwithstanding anything to the contrary herein, Distributor shall be fully
responsible and liable hereunder for the actions and omissions of such Business
Associate in the exercise or performance of such obligations. Without prior
written consent from Supplier (such consent not to be unreasonably withheld,
conditioned or delayed), Distributor and its Affiliates shall not establish or
appoint any Business Associate for the purposes of this Agreement that will have
access to any Highly Confidential Information included within the Supplier
Intellectual Property (“Sensitive Material”). For the avoidance of doubt,
Sensitive Material shall not include any information, know-how or other
materials or technology that are of the types provided as of the Effective Date
to customers in connection with products or services provided by or on behalf of
Distributor or its Affiliates.

 

Section 3.02 Exceptions to the Distribution Appointments.

 

(a)       Notwithstanding the Distribution Appointments, Supplier shall retain
the exclusive right to sell, directly or indirectly, Exclusive Products in the
O&G Segment (and Distributor and its Affiliates shall refrain from pursuing any
such sale or opportunity), for any applications, (i) requiring non-Mechanical
Drive F class HDGTs (excluding 6F.01 class HDGTs) and HA class HDGTs, including
such application by natural gas-based fertilizer customers; (ii) where more than
50% of the power generated by such Exclusive Products (as determined by the
customer) will be dispatched by the application to the grid; provided, that the
foregoing determination with respect to the percentage of generated power by the
application to the grid shall be made with respect to the sale of Exclusive
Products, by the applicable customer at the time of the sale of such Exclusive
Products; or (iii) required by IPPs that sell power to such IPPs’ end users in
the O&G Segment (unless such end user specifies an American Petroleum Institute
Configuration).

 

(b)       Notwithstanding the Distribution Appointments, Supplier shall retain
the exclusive right to provide, directly or indirectly, Exclusive Services in
the O&G Segment (and Distributor and its Affiliates shall refrain from pursuing
any such sale or opportunity) for any applications (i) for F and HA HDGTs and
related BOP Equipment (other than 6F.01 class HDGTs and any F and HA HDGTs with
a Mechanical Drive); (ii) for gas turbine-based power generation plant equipment
and other original equipment manufacturer Power Island equipment where more than
50% of the power generated (as determined by the customer) will be dispatched by
the application to the grid; provided, that the foregoing determination with
respect to the percentage of generated power by the application to the grid
shall be made (a) with respect to the sale of Exclusive Services associated with
any Exclusive Products, by the applicable customer at the time of the sale of
such Exclusive Products and (b) with respect to the sale of Services associated
with products for which neither GE nor BHGE is an original equipment
manufacturer at the time of the sale of such Service, by the customer at the
time of the sale of such Service; (iii) by IPPs that sell power to such IPPs’
end users in the O&G Segment (unless such end user specifies an American
Petroleum Institute Configuration); or (iv) in respect of heavy duty gas
turbines in Supplier’s installed base within the O&G Segment as set forth on
Appendix 9-1.

 

15 

 

(c)       In addition, for the avoidance of doubt, each Party acknowledges that:

 

(i)       Distributor shall have a non-exclusive right to purchase Supplier’s
BOP Equipment in respect of Exclusive Products under the terms of this
Agreement;

 

(ii)       Neither Distributor nor its Affiliates shall have any right under
this Agreement or the Amended and Restated Intellectual Property Cross License
to provide, directly or indirectly, any Exclusive Services outside of the O&G
Segment, except to the extent Distributor is providing such Exclusive Services
outside of the O&G Segment to certain heavy duty gas turbines in Distributor’s
installed base as set forth on Appendix 9-2, which provision of Exclusive
Services outside of the O&G Segment to such heavy duty gas turbines in
Distributor’s installed base, for the avoidance of doubt, shall form part of the
Exclusive Services Distribution Appointment;

 

(iii)       Supplier shall not be restricted hereunder in communicating with
customers within the O&G Segment that have purchased, or may purchase, from
Distributor gas turbines with a maximum rating of less than 20MW for plants at
or below 25MW total plant size (“Low MW HDGTs”) for the purpose of providing
products and services to such customers other than heavy duty gas turbines;

 

(iv)       Supplier and Distributor agree that, (x) sales within the O&G Segment
of Low MW HDGTs and Services relevant to such Low MW HDGTs shall, to the extent
permitted by applicable Law, be exclusive to Distributor and (y) sales of Low MW
HDGTs and Services relevant to such Low MW HDGTs outside of the O&G Segment
shall be non-exclusive to either Party; and

 

(v)       Neither Distributor nor its Affiliates shall have any right under this
Agreement or the Amended and Restated Intellectual Property Cross License to
manufacture, purchase or distribute any HDGT spare parts or Exclusive Services
in conjunction with any original equipment manufacturers within the O&G Segment,
and Distributor and its Affiliates shall source all of their requirements for
such HDGT spare parts and Exclusives Services, as the case may be, from
Supplier; provided, however, that this obligation shall exclude (x) parts and
components set forth on Appendix 6 that Distributor can establish and
demonstrate that it manufactures or sources independently from third party
suppliers as of the date hereof, and (y) any Services that Distributor can
establish and demonstrate that it performs independently or subcontracts to any
third party supplier as of the date hereof (the foregoing clauses (x) and (y),
collectively the “Exempted Products and Services”).

 

Article IV

Steering Committee

 

Section 4.01 Establishment of Steering Committee. No later than thirty (30) days
after the Effective Date, the Parties shall establish a committee to facilitate
the distribution of the Exclusive Products and provision of Exclusive Services
in the O&G Segment under this Agreement (the “Steering Committee”) in accordance
with this Section 4.01.

 

16 

 

Section 4.02 Composition of the Steering Committee. The Steering Committee shall
be comprised of up to four (4) representatives designated by each of the
Parties. Each representative shall be the Marketing or Sales Executives and
Product Leadership Executives of the designating Party. Each Party shall appoint
its respective initial representatives to the Steering Committee within thirty
(30) days after the Effective Date, and may from time to time substitute its
representatives, in its sole discretion, effective upon notice to the other
Party of such change. Additional representatives or consultants may from time to
time be invited to attend Steering Committee meetings, subject to such
representatives’ and consultants’ written agreement to comply with the
requirements of Section 12.09 and the consent of each Party (such consent not to
be unreasonably withheld). Each Party shall bear its own expenses relating to
attendance at such meetings by its representatives and consultants.

 

Section 4.03 Meetings. The Steering Committee shall meet in accordance with a
schedule established by mutual written agreement of the Parties, but no less
frequently than once per calendar quarter or as frequently as needed to
discharge its responsibilities under this Agreement. The Steering Committee may
meet by means of teleconference, videoconference or other similar communications
equipment, in each case, over which each participant can hear and be heard.

 

Section 4.04 Matters for Steering Committee Discussion or Decision. The Steering
Committee shall serve as a forum for discussion of the following matters in
respect of this Agreement (subject, in each case, to appropriate confidentiality
arrangements required by either Party or the applicable antitrust Laws):

 

(a)       Supplier’s pricing to Distributor in respect of the Exclusive Products
and the Exclusive Services in effect;

 

(b)       lead times and cycle time targets of the Exclusive Products and
Exclusive Services pursuant to the terms of the last sentence of Section 6.02;

 

(c)       developments of HDGT New Units and Controls Products, in each case,
that are natural extensions or derivatives of such existing Exclusive Products
(“Derivatives”); and if Distributor elects to include such Derivatives in the
Exclusive Products or Exclusive Services, the Steering Committee shall discuss
in good faith any adjustment to the pricing between the Parties in respect of
the supply and distribution of such Derivatives;

 

(d)       potential adoption by Distributor of a potential control product
manufactured by Supplier that is a technological upgrade requiring more than a
de minimis new product introduction investment from Supplier or its Affiliates
(e.g., a Mark VII) and the incorporation of such control product in
Distributor’s installed base on an exclusive basis in the O&G Segment, in each
case, subject to agreement by the Parties on the scope of such exclusivity and
pricing for such adoption, supply and exclusivity; and

 

(e)       subject in all respects to Section 12.07, any disputes between the
Parties hereunder.

 

Section 4.05 Decision Making.

 

17 

 

(a)       With respect to all matters considered, reviewed and discussed by the
Steering Committee, the Steering Committee shall endeavor in good faith to reach
unanimous agreement on a proposed decision with each Party (regardless of the
number of attendees from the Party at a given meeting). The Steering Committee
shall reach consensus on matters (if possible) for recommendations to the
management of each Party and any such consensus recommendation shall only be
binding on the Parties upon execution by each Party of definitive agreements in
respect of such matters.

 

(b)       With respect to any matter set forth in Section 4.04(f) above, if the
Steering Committee is unable to resolve such matter, then the Steering Committee
may be enlarged to include additional members, which such persons shall be the
P&L CEO, CFO, General Manager or Vice President of Supplier and Distributor,
respectively, in order to reach resolution. If the enlarged Steering Committee
is unable to resolve such matter, then the disputed matter shall be subject to,
and resolved in accordance with, the dispute resolution procedure described in
Section 12.07; provided, however, that the mediation procedure described in the
immediately preceding sentence shall be deemed to have satisfied any mediation
requirement required pursuant to Section 12.07.

 

Article V

Mutually Exclusive Supply of Exclusive Products
and Exclusive Services

 

Section 5.01 Commitment.

 

(a)       Exclusivity. Pursuant to Section 5.01(b), Section 5.02, and Section
5.03, during the Term, effective as of the Effective Date, (1) Supplier or any
of its Affiliates acting on its behalf shall sell to Distributor and its
Affiliates acting on its behalf, and Distributor or any of its Affiliates acting
on its behalf shall purchase from Supplier, as Distributor’s sole supplier, one
hundred percent (100%) of Distributor’s requirements of Exclusive Products and
Exclusive Services in the O&G Segment and (2) except as set forth in Section
3.02 (subject to Section 3.02(c)), the exception for Exempted Products and
Services set forth in Section 5.01(b) or Section 10.01, as applicable, Supplier
and its Affiliates shall not supply to any other Person, and Distributor and its
Affiliates shall not purchase from any other Person, in each case, Exclusive
Products or Exclusive Services in the O&G Segment.

 

(b)       Purchasing Commitment. Distributor expressly covenants and agrees
that, subject only to the exceptions expressly set forth in this Agreement,
during the Term, Distributor shall not purchase or otherwise obtain any
Exclusive Products or Exclusive Services from any source other than Supplier.
Unless otherwise agreed to by the Parties, Distributor will not manufacture,
purchase, sell or distribute any Exclusive Products or Exclusive Services in
conjunction with any original equipment manufacturers (other than Supplier
hereunder), and will exclusively source its requirements of all Exclusive
Products and Exclusive Services from Supplier; provided, however, that the
obligation contained in this Section 5.01(b) shall exclude the Exempted Products
and Services.

 

18 

 

Section 5.02 Supplying Commitment. At all times during the Term, Supplier agrees
to (a) possess and maintain the necessary capacity, machinery, personnel and
resources to sell to Distributor or any of its Affiliates acting on its behalf
at least the volume of Exclusive Products and Exclusive Services set forth in
all outstanding Accepted POs and (b) make reasonable efforts to possess and
maintain the necessary capacity, machinery, personnel and resources to sell to
Distributor or any of its Affiliates acting on its behalf the volume of
Exclusive Products and Exclusive Services set forth in all outstanding
Distributor Forecasts, as defined below.

 

Section 5.03 Termination of Exclusive Purchasing Commitment. Without prejudice
to any other rights or remedies to which Distributor may be entitled under this
Agreement or applicable Law, including the right to seek damages and/or
Equitable Relief, upon written notice to Supplier, Distributor shall be relieved
of its exclusivity obligations under Section 5.01(a), Section 5.01(b) and
Section 10.02, (i) if Supplier materially and repeatedly defaults on the
performance of its obligations under (x) Section 5.01(a) or Section 5.02, (y)
Article III or (z) ‎Section 10.05 and, in the case of each of the foregoing
clauses (x) to (z), is not able to cure such material and repeated default
within sixty (60) days following written notice of such material and repeated
default from Distributor or (ii) upon the occurrence of a Change in Control of
GE Power; provided, that if Supplier disputes that such a material and repeated
default has occurred, then senior management representatives of the Parties
shall meet, no later than fifteen (15) days following delivery of written notice
from one Party to the other Party requesting such meeting, to attempt to resolve
such dispute. The Parties shall use all reasonable efforts to fully resolve the
dispute and to find a cure, in each case, within the cure periods set forth
above, and if not so resolved or cured within such cure periods, the termination
shall become effective upon Distributor’s delivery of a written notice to
Supplier. Distributor shall be entitled to seek other available remedies
pursuant to this Agreement (and, for these purposes, the limitation on liability
for loss of profit or revenues in Section 8.01 shall not apply solely with
respect to damages incurred by Distributor or its Affiliates from Supplier’s
material and repeated defaults on the performance of its obligations under
Section 5.01(a) or Section 5.02 or Article III).

 

Section 5.04 Termination of Exclusive Supplying Commitment and Distribution
Appointment. Upon written notice to Distributor, Supplier shall be relieved of
its exclusivity obligations under Section 3.01(a) and its exclusivity
obligations and obligation to supply one hundred percent (100%) of Distributor’s
requirements in the O&G Segment under Section 5.01(a) if:

 

(a)       Distributor materially and repeatedly defaults on the performance of
its obligations under (i) Section 5.01(a), Section 5.01(b) and Section 10.02,
(ii) Article III and (iii) ‎Section 10.05 and, in the case of each of the
foregoing clauses (i) to (iii), is not able to cure such material and repeated
default within sixty (60) days following written notice of such material and
repeated default from Supplier; provided, that if Distributor disputes that such
a default has occurred, then senior management representatives of the Parties
shall meet, no later than fifteen (15) days following delivery of written notice
from one Party to the other Party requesting such meeting, to attempt to resolve
such dispute. The Parties shall use all reasonable efforts to fully resolve the
dispute and to find a cure, in each case, within the cure periods set forth
above, and if not so resolved or cured within such cure periods, such
termination with respect to Supplier’s

 

19 

 

exclusivity obligations under ‎Section 3.01(a) and ‎Section 5.01(a) shall become
effective upon Supplier’s delivery of a written notice to Distributor;

 

(b)       Distributor reduces in any twenty-four (24)-month period the Supplier
Sourcing Share with respect to any Exclusive Service Category (that Distributor
purchases pursuant to this Agreement) by thirty percent (30%) as compared to the
Supplier Sourcing Share with respect to such Exclusive Service Category
purchased from Supplier in the most recently completed twenty-four (24) month
period in respect of such Exclusive Service Category during the applicable Term,
and Supplier (i) has available capacity to supply such Exclusive Service
Category pursuant to the Agreement and (ii) is not then in Material Breach of
this Agreement (which such Material Breach is incapable of being satisfied or
cured by Supplier within thirty (30) calendar days following receipt of written
notice from Distributor of such Material Breach); provided, that Supplier shall
no longer be bound by Section 5.01(a) only with respect to such Exclusive
Service Category. Upon reasonable request from Supplier, Distributor shall
provide to Supplier, in reasonable detail, the Supplier Sourcing Share with
respect to applicable time periods. For purposes of this Section 5.04(b),
“Supplier Sourcing Share” means the amount of the sourcing costs incurred by
Distributor with respect to any Exclusive Service Category purchased by
Distributor from Supplier in any given period of time divided by the aggregate
amount of the sourcing costs (including costs internally incurred by Distributor
in respect of manufacturing or sourcing any Exempted Products and Services or
otherwise) as measured by the aggregate sales volume for such Exclusive Service
Category (including any Exempted Products and Services) sold by Distributor in
the same measurement period; or

 

(c)       Upon the occurrence of a Change in Control of BHGE.

 

Section 5.05 Certain Agreed Remedies.

 

(a)       Specified Arbitration. In the case of Supplier being relieved of its
exclusivity obligations hereunder following a termination pursuant to Section
5.04(a) or Section 5.04(b) (only with respect to the applicable Exclusive
Service Category) the procedures set forth in Section 5.05(b) shall immediately
apply to all POs submitted by Distributor or its Affiliates following the date
of the notice of termination (the “Covered POs”; it being understood and agreed
that POs submitted prior to such notice date shall be subject to the terms and
conditions of this Agreement without giving effect to this Section 5.05, and
Distributor shall not submit POs (and Supplier shall not be obligated to accept
such POs) after commencement of the applicable cure period under Section 5.04(a)
or Section 5.04(b) except in the ordinary course of business consistent with
past practice). If Distributor disputes such termination by Supplier, then such
dispute shall be resolved solely in accordance with ‎Section 12.07(c) and
‎Section 12.07(d) and Distributor and Supplier and their Affiliates hereby waive
any right to seek Equitable Relief in respect of such termination other than as
expressly provided in this Section 5.05 (such dispute resolution process subject
to such waiver, the “Specified Arbitration”).

 

(b)       Remedy Pending Determination of Specified Arbitration. Pending such
determination of the Specified Arbitration, the following procedures shall apply
in respect of all Covered POs:

 

20 

 

(i)       if Distributor elects to submit such termination by Supplier to
Specified Arbitration, Distributor shall deliver a written notice to Supplier of
such election;

 

(ii)       such notice by Distributor to Supplier shall be accompanied with a
list of its then-existing long-term service agreements for multi-year
maintenance (“LTSAs”) specifying in reasonable detail (x) with respect to each
LTSA, the related term, applicable products lines, an estimate of the annual
Exclusive Product and Exclusive Service volume required by Distributor pursuant
to such LTSA and such other information as reasonably requested by Supplier and
(y) Distributor’s approximate inventory of Exclusive Products and Exclusive
Services as of the date of such notice; and

 

(iii)       Supplier shall supply to Distributor Exclusive Products and
Exclusive Services in the O&G Segment on a non-exclusive basis (i.e., in
addition to supplying other distributors or customers directly or indirectly in
the O&G Segment) (A) at then-prevailing market prices (but otherwise in
accordance with the terms and conditions under this Agreement, including lead
times, cycle times and Supplier Terms and each PO submitted by Distributor shall
identify the LTSA to which such PO relates), and Distributor and its Affiliates
shall continue to purchase from Supplier (and no other Person), one hundred
percent (100%) of its requirements (for the avoidance of doubt, other than
Exempted Products and Services) to enable it to perform its obligations under
the LTSAs and (B) at then-prevailing market prices and on market lead times and
cycle times (but otherwise in accordance with the terms and conditions under
this Agreement, including the Supplier Terms) to Distributor and, Distributor
and its Affiliates shall continue to purchase from Supplier (and no other
Person), one hundred percent (100%) of its requirements for Exclusive Products
and Exclusive Services in the O&G Segment (exclusive of any LTSA commitments)
(“Non-LTSA Supply”).

 

(iv)       For purposes of the immediately preceding clause (iii), no effect
shall be given to (1) any material modification of any LTSA with respect to the
scope of products and services covered during the term of the Specified
Arbitration or (2) any extension or renewal of any LTSA other than (x) pursuant
to the exercise of an extension or renewal option by the customer (not requiring
the consent of Distributor or its Affiliates) pursuant to the terms of the
applicable LTSA in effect on the date of the notice of termination or (y) that
is otherwise requested by the customer and agreed by Supplier, and Supplier
shall notify Distributor within ten (10) Business Days of request by Distributor
whether or not it agrees. If Supplier does not agree to any such extension or
renewal request, then Distributor’s purchase obligations under this Agreement
(including for the avoidance of doubt Distributor’s obligations under Section
5.01(a), Section 5.01(b) and Section 10.02) with respect to such LTSA shall
terminate, and Distributor and its Affiliates shall have the right to source
supply for such LTSA from third parties or internally solely for the O&G
Segment.

 

(c)       Remedy if Specified Arbitration Results in Distributor’s Favor. If the
Specified Arbitration is resolved in Distributor’s favor and Supplier’s
termination pursuant to Section 5.04(a) or Section 5.04(b), as applicable, is
overturned, the following procedures shall apply:

 

21 

 

(i)       Supplier will promptly reimburse in cash the difference between such
market price and the price agreed pursuant to this Agreement for all amounts
collected by Supplier in respect of Exclusive Products and Exclusive Services
purchased by Distributor or its Affiliates under Section 5.05(b)(iii) (plus
interest thereon at an interest rate equal to 7.5% per annum, accruing from the
date of such termination pursuant to Section 5.04(a) or Section 5.04(b) through
the date of payment by Supplier);

 

(ii)       Distributor shall be entitled to seek other available remedies
pursuant to this Agreement (and, for these purposes, the limitation on liability
for loss of profit or revenues in Section 8.01 shall not apply), in each case,
solely with respect to damages incurred by Distributor or its Affiliates; and

 

(iii)       the terms of this Agreement, including without limitation price,
exclusivity and lead times and cycle times, with respect to the supply of
Exclusive Products and Exclusive Services in the O&G Segment, will immediately
be reinstated retroactively to the date of delivery of the notice of
termination.

 

(d)       Remedy if Specified Arbitration Results in Supplier’s Favor. If the
Specified Arbitration is resolved in Supplier’s favor and Supplier’s termination
pursuant to Section 5.04(a) or Section 5.04(b), as applicable, is upheld, the
following procedures will apply:

 

(i)       Supplier will continue to supply on a non-exclusive basis (i.e., in
addition to supplying other distributors or customers directly or indirectly in
the O&G Segment), and Distributor will continue to purchase from Supplier (and
no other Person) Distributor’s LTSA requirements, in each case, of Exclusive
Products and Exclusive Services in the O&G Segment (for the avoidance of doubt,
other than Exempted Products and Services), in accordance with Section
5.05(b)(iii)(A). For purposes of the foregoing, no effect shall be given to (1)
any material modification of any LTSA with respect to the scope of products and
services covered during the term thereof or (2) any extension or renewal of any
LTSA other than (x) pursuant to the exercise of an extension or renewal option
by the customer (not requiring the consent of Distributor or its Affiliates)
pursuant to the terms of the applicable LTSA in effect on the date of the notice
of termination or (y) that is otherwise requested by the customer and agreed by
Supplier, and Supplier shall notify Distributor within ten (10) Business Days of
request by Distributor whether or not it agrees. If Supplier does not agree to
any such extension or renewal request, then Distributor’s purchase obligations
under this Agreement (including for the avoidance of doubt Distributor’s
obligations under Section 5.01(a), Section 5.01(b) and Section 10.02) with
respect to such LTSA shall terminate, and Distributor and its Affiliates shall
have the right to source supply for such LTSA from third parties or internally
solely for the O&G Segment;

 

(ii)       Supplier will have a one-time option exercisable within twenty (20)
Business Days from the date the Specified Arbitration decision is rendered by
the tribunal (which election by Supplier shall be binding for the remainder of
the Term) either to (x) continue to supply to Distributor on an non-exclusive
basis (i.e., in addition to supplying other distributors or customers directly
or indirectly in the O&G Segment) at the prevailing market prices, and require
Distributor to continue to purchase from

 

22 

 

Supplier (and no other Person), in each case, Exclusive Products and Exclusive
Services in the O&G Segment (for the avoidance of doubt, other than Exempted
Products and Services), with respect to Non-LTSA Supply in accordance with
Section 5.05(b)(iii)(B) or (y) terminate both Supplier’s supply obligation and
Distributor’s purchase obligation (including for the avoidance of doubt
Distributor’s obligations under Section 5.01(a), Section 5.01(b) and Section
10.02) with respect to such Non-LTSA Supply (and, for the avoidance of doubt,
any such purchase of Non-LTSA Supply by Distributor from third parties or
sourced internally shall be solely in the O&G Segment); and

 

(iii)       Supplier shall be entitled to seek other available remedies pursuant
to this Agreement (and, for these purposes, the limitation on liability for loss
of profit or revenues in Section 8.01 shall not apply) solely with respect to
damages incurred by Supplier or its Affiliates from Distributor’s material and
repeated defaults on the performance of its obligations under Section 5.01(a) or
Section 5.01(b) or Section 10.02 or Article III.

 

(e)       The parties agree that the remedies set forth in this Section 5.05 are
the sole and exclusive remedies in connection with the matters set forth in
Section 5.04 and for the avoidance of doubt, shall not result in extending the
Term of this Agreement other than as set forth in Section 11.01.

 

Section 5.06 Effect of Termination of Exclusive Supplying Commitment and
Distribution Appointment. In the event of (i) Distributor being relieved of its
exclusivity obligations following a termination pursuant to Section 5.03, and
this Agreement not otherwise being terminated in accordance with Section 11.02,
Supplier shall continue (A) to be bound by its exclusivity obligations under
Section 3.01(a) and its exclusivity obligations and obligation to supply, one
hundred percent (100%) of Distributor’s requirements in the O&G Segment under
Section 5.01(a) and (B) to supply to Distributor Exclusive Products and
Exclusive Services in the O&G Segment in accordance with each Accepted PO and
(ii) Supplier being relieved of its exclusivity obligations following a
termination pursuant to Section 5.04(a) or Section 5.04(b), and this Agreement
not otherwise being terminated in accordance with Section 11.02, except as set
forth in Section 5.05, Supplier shall no longer have an obligation to supply
Distributor pursuant to Section 5.01(a) on an exclusive basis and Distributor
shall be deemed to be a non-exclusive distributor of Supplier in the O&G Segment
for Exclusive Products and Exclusive Services (but in the case of Section
5.04(b), in each case only with respect to the applicable Exclusive Service
Category).

 

Article VI

Quantities and Purchase Orders

 

Section 6.01 Forecasts. On the first Business Day of the first November
following the Effective Date, and on each subsequent anniversary thereof during
the Term, Distributor shall provide Supplier with a rolling forecast setting
forth its purchase requirements for the following calendar year for each
Exclusive Product and Exclusive Service (each, a “Distributor Forecast”).
Distributor shall provide at least quarterly updates to a Distributor Forecast
in the event there are material changes in any Distributor Forecast. In
addition,

 

23 

 

Distributor and Supplier shall meet every calendar quarter to discuss
Distributor’s forecasting so that the Parties can coordinate with respect to
upcoming annual inventory needs in respect of Exclusive Products and Exclusive
Services.

 

Section 6.02 Orders. Distributor shall deliver POs for the quantities of
Exclusive Products or Exclusive Services that Distributor desires to purchase
hereunder to standard lead time and cycle time targets (which targets the
Parties shall agree to prior to the Effective Date), which targets shall be in
effect for the immediately following (a) thirty-six (36) months of the Term in
respect of the Exclusive Services and (b) twenty-four (24) months in respect of
Exclusive Products. If the Parties are unable to agree to standard lead time and
cycle time targets prior to the Effective Date, then such standard lead times
and cycle time targets will be determined by mediation with a mutually agreed
upon third party mediator, and such determination led by the mediator shall be
final and binding for the Parties for any such lead times and cycle time targets
agreed to by the Parties in such mediation. The PO shall represent a binding
commitment by Distributor to purchase and, upon written acceptance and
acknowledgement by Supplier of the PO (each, an “Accepted PO”), a binding
commitment by Supplier to supply such Exclusive Products or Exclusive Services.
For the avoidance of doubt, Supplier shall accept and acknowledge all POs from
Distributor that comply with the terms of this Agreement (including Section
5.01(a)(1) and Section 5.02(b)) and the Supplier Terms, in each case without
modification, following agreement by Supplier on technical specifications in
respect of such PO. Notwithstanding anything to the contrary contained in this
Agreement or any PO, unless otherwise expressly agreed upon by the Parties in
writing, no modification of this Agreement shall be effected by the use of any
Accepted PO or other form containing any terms and/or conditions that are
inconsistent with those of this Agreement (other than modifications as agreed to
in accordance with Section 6.03(h)). The Parties hereby acknowledge and agree
that, unless otherwise expressly agreed upon by the Parties in writing, any such
inconsistent terms and conditions (other than modifications as agreed to in
accordance with Section 6.03(h)) shall be null and void and be of no force or
effect against the Parties and in the event of any conflict between the terms
and conditions contained in this Agreement and any terms and conditions
contained in any Accepted PO or other form, the terms and conditions contained
in this Agreement and the applicable Supplier Terms shall govern. The Steering
Committee shall review annually during the Term established lead times and cycle
times for Exclusive Products and Exclusive Services and shall implement any
mutually agreed modifications.

 

Section 6.03 PO Contents. POs issued by Distributor or any of its Affiliates on
its behalf pursuant to this Agreement shall contain:

 

(a)       a PO number;

 

(b)       an Exclusive Products or Exclusive Services description or reference
and scope of supply;

 

(c)       the requested delivery date or dates or delivery forecast and delivery
terms if different from the terms set forth in the applied Supplier Terms;

 

(d)       the applicable prices as determined in accordance with Section 9.01 of
this Agreement or as otherwise agreed in writing between the Parties;

 

24 

 

(e)       the quantities to be released for delivery;

 

(f)       any applicable technical requirements;

 

(g)       any clauses required by applicable Law;

 

(h)       any clauses requested by Distributor, including to comply with its
customer terms, that are different from the Supplier Terms, which will be
expressly identified and clearly highlighted in the PO in order to ensure that
Supplier is aware of and can expressly agree to and comply with such clauses;
provided that any such different clauses accepted by Supplier must be expressly
identified and clearly highlighted in Supplier’s acknowledgement of the PO by
clause or sub-clause number (as applicable); provided, further, that, in each
case, Supplier is not required to agree to any such Distributor requests; and

 

(i)       a statement on the face of the PO that reads as follows: “The parties
agree that notwithstanding any reference to any other document, this purchase
order shall be governed by that certain HDGT Distribution and Supply Agreement
entered into by and between General Electric Company, a New York corporation, on
behalf of its GE Gas Power business unit, and Baker Hughes, a GE company, LLC, a
Delaware limited liability company, on November 13, 2018, as amended, modified
or supplemented from time to time in accordance with its terms”; provided that
the terms of this Agreement shall apply notwithstanding the absence of such
statement on the face of any PO between the Parties during the Term of this
Agreement.

 

Section 6.04 Modifications and Scheduling POs.

 

(a)       All delivery dates, shipping instructions, quantities ordered and
other like terms of an Accepted PO may be revised upon the issuance by
Distributor to Supplier of a change order in writing; provided that any and all
changes set forth in such change orders must first be mutually agreed to by and
between Distributor and Supplier. If any such change results in an increase or
decrease in the cost or time required for the performance of the work under the
Accepted PO, there shall be a mutually agreed equitable adjustment of the
Accepted PO price and the scheduled delivery date(s). Distributor shall pay for
all documented work that Supplier commenced for which Supplier has incurred
costs under the Accepted PO prior to any quantities being decreased, provided
that Supplier shall take commercially reasonable efforts to reduce such costs by
re-using parts and components to the extent possible in its HDGT manufacturing
business. Supplier shall not be obligated to proceed with any requested changed
or extra work, or other terms, until the price of such change and its effect on
the scheduled delivery date(s) have been agreed upon and effected by a change
order.

 

(b)       Supplier agrees to provide a general schedule (with detail reasonably
sufficient for the complexity of the scope of supply of the application to
Distributor to verify the progress in light of Supplier’s commitment) and
confirmation of completion/shipment date(s) at the time a PO is placed and
accepted; provided that none of these schedules or confirmations shall modify
any applicable agreed delivery date(s) set forth in the relevant POs as accepted
by Supplier. Subject to appropriate safeguards for the protection of Supplier’s
proprietary information and upon reasonable advance request, Supplier also
agrees to allow Distributor’s staff regular access to its facilities to review
the Accepted PO status and quality, and to provide a

 

25 

 

monthly report on schedule status. In the event that any portion of Exclusive
Products or Exclusive Services falls behind agreed delivery schedule in respect
of the applicable Accepted PO, Supplier shall (i) without prejudice to
Distributor’s rights under the Supplier Terms, provide periodic written
reasonably detailed report on action items as needed with regard to the status
of the Accepted PO completion and (ii) allow for on-site expediting by
Distributor or a qualified agent appointed by Distributor.

 

Section 6.05 Acceptance of POs. All POs, acceptances, change orders and other
writings or electronic communications between the Parties, regardless of whether
stated on the face of the PO or not, shall be governed by this Agreement.

 

Section 6.06 Frame 5 Arrangements. During the Term, (a) Supplier shall deliver
Frame 5 heavy duty gas turbine nozzles (of the type supplied to Distributor as
of the date hereof from GE Hungary’s facility in Veresegyhaz, Hungary or such
other facility of GE Power that can provide such nozzles) (the “Frame 5
Nozzles”) (including any of Distributor’s finished goods inventory as of such
delivery date) FCA GE Hungary’s facility in Veresegyhaz, Hungary or such other
facility of GE Power that can provide such Frame 5 Nozzles (Incoterms 2010) that
Distributor may order under this Agreement and (b) Distributor shall sell to
Supplier, on a non-exclusive, non-committed supply basis, on Supplier Terms and
pursuant to that certain Amended and Restated Supply Agreement, dated as of
November 13, 2018, between BHGE and GE as amended, modified or supplemented from
time to time in accordance with its terms (whereby BHGE supplies GE with certain
Seller Goods (as defined therein)) certain (x) equipment, parts and components
and (y) equipment, parts and components for upgrades, in the case of each of the
foregoing clauses (x) and (y), for Frame 5 heavy duty gas turbine models at the
applicable prices set forth on Appendix 11.

 

Article VII

Terms & Conditions of Purchase

 

Section 7.01 Terms & Conditions of Purchase.

 

(a)       Purchases made by Distributor or its Affiliates on its behalf of
Exclusive Products or Exclusive Services shall be subject to the following:

 

(i)       the terms of this Agreement;

 

(ii)       the applicable Supplier Terms; and

 

(iii)       any additional terms contained in POs issued hereunder (including,
on a PO-by-PO basis, any modifications to the Supplier Terms that the Parties
may, from time to time, agree to in writing following negotiations as may be
required to meet the specification and contractual requirements of Distributor
or Distributor’s end customer).

 

(b)       In the event of a conflict in the construction of a PO, the following
order of precedence will prevail:

 

26 

 

(i)       first, the terms of this Agreement, excluding the applicable Supplier
Terms;

 

(ii)       second, the applicable Supplier Terms subject to any modifications
pursuant to any Accepted PO agreed in accordance with Section 6.03(h);

 

(iii)       third, subject to the limitations set forth in Section 7.02,
Supplier’s Software license for the license of Supplier’s Software;

 

(iv)       fourth, subject to the limitations set forth in Section 6.02, the
terms of any Accepted POs issued hereunder; and

 

(v)       fifth, drawings, specifications and related documents specifically
incorporated by reference herein or in any PO.

 

Section 7.02 Certain Intellectual Property. Any Intellectual Property in respect
of Exclusive Products and Exclusive Services shall be governed by the Amended
and Restated Intellectual Property Cross License and, notwithstanding anything
in this Agreement to the contrary, nothing in this Agreement shall narrow, limit
or restrict any rights or licenses granted under the Amended and Restated
Intellectual Property Cross License. Any terms and conditions relating to
Intellectual Property set forth in (a) any Accepted POs issued hereunder or (b)
the Supplier Terms that, in either case, are inconsistent with the terms and
conditions contained in this Agreement, shall be subordinate to the terms of
this Agreement.

 

Section 7.03 Frame 3 and Frame 5 Intellectual Property License.

 

(a)       GE Power hereby grants to Distributor and its Affiliates (for the
avoidance of doubt, with respect to any Person that qualifies as an Affiliate of
Distributor, only for so long as such Person remains an Affiliate of
Distributor) a worldwide, perpetual, irrevocable (except as expressly provided
under Section 7.03(g)), non-transferable (except in accordance with Section
12.12), non-sublicensable (except as permitted below in this Section 7.03) right
and license, under all Intellectual Property controlled by GE Power for Frame 3
and Frame 5 gas turbines for use in the O&G Segment, to develop, make, have
made, use, sell, commercialize, and provide Services for, (i) Frame 3 and Frame
5 gas turbines and (ii) parts and components for use in Frame 3 and Frame 5 gas
turbines (such license, the “License”). The License shall be exclusive
(including as to GE Power), in each case of (i) and (ii), solely within the O&G
Segment (excluding where GE Power has exclusivity pursuant to Section 3.02
herein (the “GE Power Exclusive Field”)) for a period of twenty (20) years
commencing on the Effective Date (the “Exclusive License Term”), after which
time the foregoing license shall be non-exclusive; provided, however, that such
exclusivity shall terminate if (x) the Supplier Sourcing Share in respect of
Frame 5 Parts and Components (as calculated pursuant to Section 5.04(b)) reduces
in any given twenty-four (24) month period during such Exclusive License Term by
30% as compared to such Supplier Sourcing Share with respect to such Frame 5
Part and Component purchased from Supplier in the most recently completed
twenty-four (24) month period during such Exclusive License Term (a “Triggering
Reduction”) or (y) upon the occurrence of a Change in Control of BHGE (such
termination as a result of a Triggering Reduction or a Change in Control, in
each case, a “Termination of Exclusivity”). The Parties agree that a Termination
of

 

27 

 

Exclusivity shall be the sole and exclusive remedy for GE Power with respect to
a Triggering Reduction or a Change in Control. The exclusivity granted to
Distributor in the License shall be subject to the licenses with third parties
listed on Appendix 12 hereto.

 

(b)       The foregoing exclusivity shall be subject to GE Power retaining the
limited right to develop, make, have made, supply and use (such use limited for
the purposes set forth in clause (ii) of this Section 7.03(b)) Frame 3 and Frame
5 gas turbine parts and components to (i) perform its obligations under this
Agreement and (ii) service its installed base of heavy duty gas turbines fleet
as listed on Appendix 9-1 to this Agreement. For the avoidance of doubt, GE
retains all rights within the GE Power Exclusive Field, including all rights to
make, have made, supply, sell and use components for use in Frame 3 and Frame 5
gas turbines in the GE Power Exclusive Field. GE Power shall consult with
Distributor in good faith with respect to any new product introductions in
respect of Frame 3 and Frame 5 Parts and Components resulting from GE Power’s
development activities under the foregoing license retention. Further, GE
Power’s sublicensing of such rights in the GE Power Exclusive Field shall be
subject to a right of first offer in favor of Distributor (on reasonably
customary terms with reasonable customary timing) to perform the applicable
sublicensed service.

 

(c)       Distributor may permit its and its Affiliates’ suppliers, contractors,
distributors and consultants (including, for the avoidance of doubt, any
Business Associates) to exercise any or all of the rights and licenses granted
to Distributor under the License on behalf of and at the direction of
Distributor or its Affiliates (and not for the benefit of such suppliers,
contractors, distributors and consultants) and may request consent from GE Power
to grant permissions to other third parties to exercise any or all of the rights
and licenses granted to Distributor under the License, such consent not to be
unreasonably withheld or delayed by GE Power. Distributor shall not, shall cause
its Affiliates not to, and shall contractually require its suppliers,
contractors, distributors and consultants (including, for the avoidance of
doubt, any Business Associates) to which Distributor or its Affiliate extends
such rights not to, use the rights and licenses granted pursuant to the License
for any purpose other than as expressly provided herein.

 

(d)       Without limiting anything in subsection (c) above, Distributor and its
Affiliates also may permit its and its Affiliates’ customers, solely in
connection with such customers’ sourcing, purchase, receipt, use,
commercialization or other exploitation of products or services provided (or to
be provided) by or on behalf of Distributor or its Affiliates, to use,
reproduce, distribute, display, and create derivative works of engineering
studies, operating manuals, field manuals, and other relevant documents,
materials and work product, in each case that are of the types provided as of
the Effective Date to customers in connection with products or services provided
by or on behalf of Distributor or its Affiliates (or are of the types that would
otherwise reasonably be expected to be provided to customers in connection with
products and services covered by the License provided by or on behalf of
Distributor or its Affiliates) and that incorporate Intellectual Property
covered by the License. Distributor shall contractually require its and its
Affiliates’ customers to which Distributor or its Affiliate extends such rights
hereunder to not use such rights for any purpose other than as set forth in this
subsection (d).

 

(e)       In connection with the License, Distributor shall have access to Frame
3 and Frame 5 Engineering Licensed Tools (as “Engineering Licensed Tools”
defined in the JV

 

28 

 

Supply Agreement) of GE Power pursuant to Section 6.05 of that certain Supply
and Technology Development Agreement, dated as of November 13, 2018, by and
among GE, acting through its GE Aviation business unit and the legal entities
operating on its behalf, BHGE LLC and GE, on behalf of its GE Power business
(the “JV Supply Agreement”); provided, however, such access to such Frame 3 and
Frame 5 Engineering Licensed Tools shall be limited to Distributor (and any
Affiliates thereof to the extent such access by such Affiliates is permitted
under the JV Supply Agreement) and shall be non-transferable, and no separate
access to GE Power Technology shall be granted hereunder; provided, further,
that nothing in this Agreement shall change or affect the scope or terms of any
access to Technology granted under the JV Supply Agreement.

 

(f)       With respect to any permissions granted by Distributor or any of its
Affiliates to a third party pursuant to Section 7.03(c) or Section 7.03(d),
(i) Distributor shall notify GE Power promptly of any material breach that
Distributor becomes aware of by any such third party of the terms of this
Agreement applicable to the License, and (ii) if such third party does not cure
such material breach within a reasonable period of time following notice of such
breach, Distributor shall, upon written request from GE Power, terminate or
revoke such permissions granted to such third party under Section 7.03(c) or
Section 7.03(d), as applicable, and shall cause such third party to promptly
cease use of Intellectual Property under the License. Distributor shall be
responsible for any breach of the License by any such third party acting on
Distributor’s or its Affiliates’ behalf as if it were a breach by Distributor
(except that such a breach by any such third party shall not constitute a breach
by Distributor for the purposes of Section 7.03(g)).

 

(g)       GE Power may, at any time including after expiration or termination of
this Agreement, terminate the License in its entirety if Distributor materially
and repeatedly breaches of the terms of the License (provided that neither a
failure to pay royalties pursuant to ‎Section 9.01(b), nor a breach of the
License solely by any third party supplier, contractor, distributor, consultant
or customer, shall constitute a breach by Distributor for the purposes of this
‎Section 7.03(g)).

 

Article VIII

Allocation of Liability

 

Section 8.01 Limitation of Liability. Notwithstanding anything to the contrary
contained in this Agreement or the applicable Supplier Terms (other than as
expressly provided in Section 5.03 or Section 5.05), the Parties hereby agree
that neither Distributor nor Supplier shall be liable to the other for any loss
of profit or revenues, loss of use of equipment or systems, interruption of
business, cost of replacement power, cost of capital, downtime costs, increased
operating cost, or any consequential, indirect, incidental, special or punitive
damages Regardless of Cause or Action or claims of Distributor or Distributor’s
customers or Supplier or Supplier’s other customers for the foregoing types of
damages.

 

29 

 

Article IX

Pricing, Payment Terms and Invoicing

 

Section 9.01 Pricing and Payment Terms.

 

(a)       Supplier’s pricing to Distributor for Exclusive Products and Exclusive
Services shall be based on the methodology set forth on Appendix 1, Appendix 2,
Appendix 3, Appendix 4 and Appendix 5; provided, that, (i) the Specified HDGT
Engineering Services shall be provided by Supplier to Distributor free of charge
and (ii) the price for Supplier providing all other engineering Services listed
on Appendix 3 to Distributor will be an amount equal to (1) the fully loaded
costs and expenses reasonably incurred by Supplier in connection with such
activity, plus (2) 10%. Charges in addition to those determined by the
applicable pricing methodology shall be as agreed to in writing by Distributor
and Supplier. The Steering Committee shall periodically review Supplier’s
pricing to Distributor for Exclusive Products and Exclusive Services and shall
consider any modifications necessitated by engineering and fleet costs, changes
in product configuration or product specifications.

 

(b)       Payments for the License granted to Distributor in Section 7.03(a)
shall be as set forth on Appendix 7.

 

Section 9.02 Taxes.

 

(a)       Pricing for Exclusive Products and Exclusive Services, and payment for
the License in accordance with Section 9.01(b), is exclusive of, and Distributor
shall bear and timely pay, any and all sales, use, value-added, transfer and
other similar Taxes (and any related interest and penalties) imposed on, or
payable with respect to, any Exclusive Products or Exclusive Services purchased
by Distributor, or the payment for the License in accordance with Section
9.01(b), pursuant to this Agreement; provided that (i) to the extent such Taxes
are required to be collected and remitted by Supplier, Distributor shall pay
such Taxes to such Supplier upon receipt of an invoice from such Supplier (if
applicable, accompanied by documentation related to a claim made by a tax
authority) and (ii) for the avoidance of doubt, such pricing shall be inclusive
of, and Supplier shall bear, any income and similar Taxes imposed on or payable
by Supplier. Supplier will cooperate with Distributor with respect to any
reasonable request to modify the process for the issuance of an invoice to allow
Distributor to reclaim taxes from the appropriate Tax authority.

 

(b)       Withholding Tax or Other Similar Taxes. If any withholding or
deduction from any payment under this Agreement (including payments for the
License under ‎Section 9.01(b) and Appendix 7 by Distributor is required in
respect of any Taxes pursuant to any applicable Law, Distributor will (i) make
any such required deduction from the amount payable to Supplier, (ii) timely pay
the withheld or deducted amount referred to in clause (i) to the relevant
Governmental Authority in accordance with applicable Law and (iii) promptly
forward to Supplier a withholding tax certificate evidencing such payment by the
Distributor to the Governmental Authority.

 

30 

 

(d) Cooperation The Parties will take reasonable steps to cooperate to minimize
the imposition of, and the amount of, Taxes described in this ‎Section 9.02.

 

Article X

Additional Agreements

 

Section 10.01 Supplier and Business Associates. Notwithstanding anything herein
to the contrary, Supplier and its Affiliates shall not be restricted from (a)
entering into new agreements with a subdistributor, marketer, dealer,
third-party seller, service provider or other business associate outside of the
O&G Segment or (b) maintaining arrangements within the O&G Segment with such
subdistributor, marketer, dealer, third-party seller, service provider or other
business associate as (i) provided in Schedule A of the Amended and Restated
Channel Agreement and (ii) such arrangement with such business associates
existed as of July 3, 2017.

 

Section 10.02 Supply Chains. Each Party shall have the right to create their own
supply chain in their respective segments for such parts, components and
services that Supplier or Distributor currently purchases fully from external
suppliers by working directly with qualified suppliers. The Parties shall
identify the list of such parts, components and services for which they can
maintain or establish a supply chain, which shall be strictly for their
respective segment; provided, that it is acknowledged and agreed that, with
respect to Distributor, such supply chain shall be limited solely to the
Exempted Products and Services. Except as otherwise permitted by the Amended and
Restated Intellectual Property Cross License, Distributor and its Affiliates
shall contractually require any such suppliers to use Supplier Intellectual
Property (including technical specifications with respect to any Exclusive
Product or Exclusive Service) on behalf of Distributor and its Affiliates solely
in the O&G Segment. Each Party shall grant the other Party and its Affiliates
access to such first Party’s technical specifications and supplier base, as
needed, to provide customary interconnection and interoperability between
Exclusive Products and such parts and components set forth on Appendix 6.

 

Section 10.03 Technology Obsolescence. If Supplier determines that (a) a part
and/or component included in any of the Exclusive Products or Exclusive
Services, and being consistently purchased by Distributor, is commercially
obsolete, and (b) Supplier no longer commercially supplies such obsolete part
and/or component (or a reasonable replacement or alternative thereof), then
Supplier will notify Distributor of its obsolescence determination with respect
to such part and/or component and if Distributor continues to commercially
supply such part and/or component to its customers, Supplier or its Affiliate
shall provide to Distributor a non-exclusive, perpetual, worldwide license for
such part and/or component at a mutually agreeable price; provided, Supplier
shall have no obligation to provide such a license where such part and/or
component has been upgraded and, as a result, such part and/or component is no
longer commercially available.

 

Section 10.04 Engineering. During the Term, upon Distributor’s request, Supplier
shall afford Distributor reasonable access to Supplier’s engineering Services
listed on Appendix 3 to the extent Distributor reasonably deems necessary to
address any customer field issues. Upon any exercise by Distributor of its
rights under this Section 10.04, Distributor shall

 

31 

 

promptly pay to Supplier the fees and compensation for such services as set
forth in Section 9.01(a).

 

Section 10.05 Right to Participate in New BHGE HDGT Development.

 

(a)       During the HDGT New Units Initial Term, promptly following (A) a
determination by Distributor to independently from any other Person develop a
heavy duty gas turbine with a maximum rating of not less than 44MW that is not
manufactured or under development by Distributor as of the Effective Date (each
such product, a “New BHGE HDGT”) (an “Independent Development Determination”) or
(B) (1) receipt of a written proposal from a third party to collaboratively
develop a New BHGE HDGT (including any arrangement for access to, or licensing
of, Intellectual Property or Technology from a third party in connection with
the development of a New BHGE HDGT) and (2) a determination by Distributor to
pursue such proposal (a “Joint Development Determination”), Distributor shall,
subject to Section 12.09, deliver a written notice (the “Offer Notice”) to
Supplier or such Affiliate (collectively, “Supplier Developer”) setting forth
(i) a description of the technological and operational scope of the New BHGE
HDGT to be developed, (ii) the aggregate amount of funding being sought by
Distributor for such New BHGE HDGT development or, in the case of a Joint
Development Determination, being provided by any development partner and (iii)
any other material terms and conditions of the proposed development, in each
case, in such specificity as, in Distributor’s reasonable opinion, would not
conflict with any third party confidentiality obligations to which Distributor
or any of its Affiliates are bound. The receipt of the Offer Notice by the
Supplier Developer shall constitute an offer by Distributor to participate in
the development of the New BHGE HDGT on the terms set forth in the Offer Notice
(the “Development Offer”). The Development Offer shall remain open and
irrevocable for a period of sixty (60) days after receipt of such Offer Notice
by Supplier Developer (the “Offer Period”). Supplier Developer shall have,
during the Offer Period, reasonable access to information and materials
necessary to evaluate the offer in the Offer Notice (including, but not limited
to, information relating to the arrangement with any third party in the
development of the New BHGE HDGT, and access to or license of any Intellectual
Property or Technology in respect of such development and the terms thereof);
provided, that, (i) prior to receiving such access, Supplier Developer shall
have entered into a customary confidentiality agreement and agreed to implement
any clean team arrangements reasonably requested by Distributor and (ii) such
access shall not (x) interfere unreasonably with the business of Distributor or
(y) reasonably be expected to result in the forfeiture or waiver of any
attorney-client privilege. If Supplier Developer accepts the Development Offer
at any time prior to the expiration of the Offer Period by written notice
delivered to, and received by, Distributor, Supplier Developer and Distributor
shall, as soon as reasonably practicable following such acceptance, negotiate in
good faith the definitive agreement for such New BHGE HDGT development.

 

(b)       In the event Supplier Developer does not accept the Development Offer
within the Offer Period or Supplier Developer and Distributor fail to enter into
a definitive agreement with respect to the development of such New BHGE HDGT
within ninety (90) days (as otherwise extended by the agreement of the Parties
in writing) after Supplier Developer accepts the Development Offer, Distributor
may (i) in the case of an Independent Development Determination, independently
develop such New BHGE HDGT or (ii) in the case of a Joint Development
Determination, (A) develop independently from any other Person such New BHGE

 

32 

 

HDGT including without any reliance on any arrangement for access to, or license
of, Intellectual Property or Technology from a third party in respect of such
New BHGE HDGT independent development (which, for the avoidance of doubt, shall
be deemed for purposes hereunder to not be an Independent Development
Determination) or (B) jointly develop such New BHGE HDGT with the joint
development partner identified in the Offer Notice, in the case of the foregoing
(1) clauses (i) or (ii)(A), on terms materially similar to those specified in
the Offer Notice and (2) clause (ii)(B), on terms and conditions materially no
more favorable to the joint development partner than those specified in the
Offer Notice, including funding by the development partner for an amount not
less than the investment offer included in the Offer Notice. Nothing in this
Section 10.05 shall be construed as imposing any obligation on Supplier or any
of its Affiliates to consider, accept or participate in any development with
Distributor with respect to New BHGE HDGTs or otherwise.

 

Section 10.06 Termination of the November 1995 Nuovo Pignone Agreement. The
Parties hereto hereby acknowledge and agree that (a) entry into this Agreement
shall terminate and supersede that certain Agreement between Nuovo Pignone
s.p.a. (“Nuovo Pignone”) and GE relating to Heavy Duty Gas Turbines dated as of
November 10, 1995 (the “November 1995 Nuovo Pignone Agreement”) and (b) the
other Nuovo Pignone Agreements have already terminated in accordance with their
terms; provided, however, that, notwithstanding anything in any of the Nuovo
Pignone Agreements to the contrary (including the first sentence of Article IV
of the November 1995 Nuovo Pignone Agreement), neither Distributor nor any of
its Affiliates (including Nuovo Pignone) shall be required to return or destroy
any technical information made available, disclosed or otherwise provided to
Distributor or any of its Affiliates (including Nuovo Pignone) under or in
connection with any of the Nuovo Pignone Agreements. The Parties shall cause
their respective Affiliates to execute such documents as may be necessary to
give full effect to the foregoing.

 

Article XI

Term and Termination

 

Section 11.01 Term. The term of this Agreement (a) with respect to (i) the
Exclusive Products Distribution Appointment and (ii) the supply and purchase of
HDGT New Units, shall, in each case, commence on the Effective Date and, unless
earlier terminated pursuant to Section 11.02, shall continue for a period of
sixty (60) months (the “HDGT New Units Initial Term”), (b) with respect to (i)
the Exclusive Services Distribution Appointment and (ii) the provision of HDGT
Services, Controls Products and Frame 5 Parts and Components shall, in each
case, commence on the Effective Date and, unless earlier terminated pursuant to
Section 11.02, shall continue for a period that is the later of (x) the twenty
(20) year anniversary of this Agreement or (y) the operating service life of the
HDGT in respect of which each HDGT Service, Controls Product or Frame 5 Part and
Component relates (collectively, “Exclusive Services Initial Term”) and (c) with
respect to the provision of HDGT Engineering Services, shall commence on the
Effective Date and, unless earlier terminated pursuant to Section 11.02, shall
continue for a period of five (5) years (the “Engineering Services Original
Term”). Following the Engineering Services Original Term, this Agreement shall
automatically renew solely with respect to the supply of HDGT Engineering
Services for a single additional term of five (5) years (together with the
Engineering Services Original Term, the “Engineering Services

 

33 

 

Initial Term”). Six (6) months prior to the expiration of each of the HDGT New
Units Initial Term, the Exclusive Services Initial Term and the Engineering
Services Initial Term, the Parties shall commence good faith discussions for a
written extension of such term taking into consideration all prior supply and
sourcing arrangements between the Parties. The HDGT New Units Initial Term, the
Exclusive Services Initial Term, the Engineering Services Initial Term, the
Exclusive License Term, as applicable, plus any renewal term(s), if any, are
herein referred to as the “Term”. Upon the Termination Date, the terms of this
Agreement shall continue to govern all Accepted POs governed by this Agreement
that are entered into between the Parties prior to the Termination Date.

 

Section 11.02 Termination Events.

 

(a)       Mutual Agreement. This Agreement may be terminated upon the mutual
written agreement of the Parties.

 

(b)       Bankruptcy, Insolvency. Either Party may terminate this Agreement
immediately by written notice to the other Party upon the occurrence of any of
the following events: (i) the other Party is or becomes insolvent or unable to
pay its debts as they become due within the meaning of the United States
Bankruptcy Code (or any successor statute) or any analogous foreign statute;
(ii) the other Party appoints or has appointed a receiver for all or
substantially all of its assets, or makes an assignment for the benefit of its
creditors; (iii) the other Party files a voluntary petition under the United
States Bankruptcy Code (or any successor statute) or any analogous foreign
statute; or (iv) the other Party has filed against it an involuntary petition
under the United States Bankruptcy Code (or any successor statute) or any
analogous foreign statute, and such petition is not dismissed within ninety (90)
days.

 

(c)       Termination for Material Breach.

 

(i)       In the event of a material breach by a Party of its other obligations
hereunder (a “Material Breach”), the other Party (the “Non-breaching Party”)
shall provide written notice to the first Party (the “Breaching Party”) as soon
as reasonably practicable after the Non-breaching Party becomes aware of the
occurrence of such Material Breach, which notice shall contain a description of
such Material Breach in reasonable detail (a “Notice of Material Breach”). The
failure or delay of the Non-breaching Party in delivery of a Notice of Material
Breach shall not be deemed a waiver of any rights of the Non-breaching Party
unless and to the extent such failure or delay materially and adversely affects
the Breaching Party’s ability to cure such Material Breach. For the avoidance of
doubt, any breach of this Agreement contemplated by Section 5.03 or Section 5.04
shall not constitute a Material Breach for purposes of this Section 11.02(c) and
shall be addressed solely as set forth in Section 5.03 or Section 5.04, as
applicable.

 

(ii)       The Breaching Party shall have the automatic right during the
forty-five (45) day period in respect of a Material Breach following receipt of
a Notice of Material Breach to cure such material breach (the “Initial Cure
Period”). Any efforts by the Breaching Party to cure shall not be deemed an
admission that

 

34 

 

the Breaching Party has committed a Material Breach. If the Breaching Party has
promptly and diligently taken reasonable steps to cure but such cure has not
been completed within the Initial Cure Period, then the period to cure shall be
extended for a commercially reasonable time not to exceed thirty (30) days in
respect of a Material Breach to enable such cure to be completed (the “Extended
Cure Period”), provided that, the cure period shall not be extended if,
notwithstanding all reasonable efforts, such cure could not be effected within
the Extended Cure Period.

 

(iii)       If the Breaching Party disputes that a Material Breach has occurred,
or if a cure is not possible within the Initial Cure Period (or, if applicable,
the Extended Cure Period), then senior management representatives of the Parties
shall meet, no later than fifteen (15) days following delivery of written notice
from one Party to the other Party requesting such meeting, to attempt to resolve
such dispute. The Parties shall use all reasonable efforts to fully resolve the
dispute and to find a cure within the Initial Cure Period (or, if applicable,
the Extended Cure Period). The Parties may extend the duration of such dispute
resolution proceedings for such period of time as may be mutually agreed in
writing. If the Parties have not resolved such dispute by the end of thirty (30)
days following the written notice requesting a dispute resolution meeting of
senior management, then the Non-breaching Party may terminate the Agreement by
delivering written notice to such effect to the Breaching Party.

 

(iv)       Termination shall be without prejudice to any rights or remedies to
which Supplier or Distributor may be entitled under this Agreement or applicable
Law, including the right to seek damages, specific performance and/or injunctive
relief.

 

(d)       Breaches of Accepted POs. For the avoidance of doubt, the breach of an
individual Accepted PO shall not constitute a breach of this Agreement;
provided, however, Supplier may terminate this Agreement upon notice to
Distributor: (i) for material and repeated breaches of Accepted POs (other than
payment obligations under such Accepted PO) by Distributor that Distributor has
not cured within one hundred eighty (180) days following written notice of
default from Supplier, or (ii) defaults by Distributor of its payment
obligations under any Accepted POs, for outstanding undisputed amounts, from
time to time, individually or in the aggregate, in excess of (A) $20 million for
Exclusive Products or (B) $10 million for Exclusive Services, in the case of
each of the foregoing clauses (A) and (B), excluding agreed rejected materials
or settled delivery issues.

 

(e)       Termination of Distribution Appointments. For the avoidance of doubt,
subject in all respects to Section 5.05, this Agreement shall not terminate upon
any of Distributor or Supplier being relieved of its exclusivity obligations
under, in the case of Supplier, ‎Section 3.01(a) and Section 5.01(a) or, in the
case of Distributor, Section 5.01(a) and Section 5.01(b).

 

Section 11.03 Effect of Termination.

 

35 

 

(a)       Subject to Section 11.03(b), the expiration or earlier termination of
this Agreement shall not relieve any Party of any of its obligations or
liabilities, or prejudice any Party’s rights or remedies, in each case, arising
prior to or upon such expiration or earlier termination, including under any
pending Accepted POs executed between the Parties.

 

(b)       Upon expiration or termination of this Agreement, Distributor’s use of
the name and trademarks of GE and/or its Affiliates, including the words
“General Electric” or “GE” with respect to Exclusive Products and in connection
with the provision of Exclusive Services shall, for any period commencing
thereafter, be governed by the Amended and Restated Trademark License.

 

(c)       The acceptance of any PO from, or the sale or provision of any
Exclusive Products or Exclusive Services to Distributor, after the expiration or
termination of this Agreement shall not be construed as a renewal or extension
hereof, nor as a waiver of such expiration or termination, but in the absence of
a written agreement signed by one of the authorized representatives of Supplier
herein, all such transactions shall be governed by provisions identical to the
provisions of this Agreement.

 

(d)       Upon a termination of the Agreement pursuant to Section 11.02(d), the
Parties will use reasonable efforts to enter into a new supply agreement for
Exclusive Products and Exclusive Services on terms that reflect pricing,
standard terms, lead times and product scope consistent with the supply
relationship of the Parties prior to the Effective Date.

 

Article XII

GENERAL PROVISIONS

 

Section 12.01 Authority. Each Party represents that it has full power and
authority to enter into and perform this Agreement. Each Party represents that
those persons signing this Agreement on behalf of such Party are duly authorized
Representatives of such Party and properly empowered to execute this Agreement.

 

Section 12.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and, in the
case of delivery in person or by overnight mail, shall be deemed to have been
duly given upon receipt) by delivery in person or overnight mail to the
respective Parties, delivery by facsimile transmission (providing confirmation
of transmission) to the respective Parties or delivery by electronic mail
transmission (providing confirmation of transmission) to the respective Parties.
Any notice sent by facsimile transmission or electronic mail transmission shall
be deemed to have been given and received at the time of confirmation of
transmission. All notices, requests, claims, demands and other communications
hereunder shall be addressed as follows, or to such other address, facsimile
number or email address for a Party as shall be specified in a notice given in
accordance with this ‎Section 12.02.

 

(a)       If to Supplier:

 

36 

 

General Electric Company
33-41 Farnsworth Street
Boston, Massachusetts 02210


 



Attention: James M. Waterbury Telephone: (617) 443-3030 Attention: Mark Landis
Telephone: (617) 443-2902 Facsimile: (203) 286-2181 Email: jim.waterbury@ge.com
  mark.landis@ge.com



 

with a further copy to:

 

GE Gas Power
1 River Road, Building 40
Schenectady, New York 12345
Attention:                 General Counsel

 

(b)       If to Distributor:

 

Baker Hughes, a GE company, LLC
17021 Aldine Westfield Road
Houston, Texas 77073

 





Attention: William D. Marsh Telephone: (713) 879-1257 Facsimile: (713) 439-8472
Email: will.marsh@bhge.com



 



Section 12.03 Entire Agreement, Waiver and Modification. This Agreement, the
applicable Supplier Terms and any Accepted POs issued hereunder are the complete
and exclusive statement of the agreement between the Parties relating to the
subject matter hereof, and supersede all prior written and oral communications,
agreements, letters of intent, representations, warranties, statements,
negotiations, understandings and proposals, with respect to such subject
matters, including the Supply Agreement, dated November 13, 2018, entered into
by the Parties and their Affiliates (which is hereby amended and superseded by
this Agreement). No modification, termination or waiver of any provision hereof
shall be binding upon a Party unless made in writing and executed by an
authorized Representative of such Party.

 

Section 12.04 No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their successors and permitted assigns and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person, including any union or any employee or former employee of Supplier
or Distributor, or entity any legal or equitable right, benefit or remedy of any
nature whatsoever, including any rights of employment for any specified period,
under or by reason of this Agreement.

 

37 

 

Section 12.05 Compliance with Laws and Regulations. Each Party hereto shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement. No Party will take any action in violation of
any such applicable Law that would reasonably be likely to result in liability
being imposed on the other Party. Each Party will comply with its own business
code of conduct.

 

Section 12.06 Amended and Restated Supply Agreement. During the Term (a) no
Exclusive Product or Exclusive Service offered pursuant to this Agreement shall
be available for supply or purchase (as applicable) under the Amended and
Restated Supply Agreement, dated as of November 13, 2018, between GE and BHGE
(whereby GE supplies BHGE with certain Seller Goods (as defined therein)) as
amended, modified or supplemented from time to time in accordance with its terms
and (b) Controls Products offered pursuant to this Agreement are solely for use
in Services in respect of HDGTs provided by Distributor’s rotating equipment
business, known on the date hereof as the Turbomachinery and Process Solutions
(TPS) business unit, and shall not be used in the provision of any other
Services provided by Distributor (including, for the avoidance of doubt, by
Distributor’s controls and measurement business, known on the date hereof as the
Controls & Sensing business unit (or any successor or permitted assignee
thereof), pursuant to the Amended and Restated Channel Agreement).

 

Section 12.07 Governing Law; Dispute Resolution.

 

(a)       This Agreement and any disputes hereunder (whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance, in each case without
reference to any conflict of law rules that might lead to the application of the
laws of any other jurisdiction.

 

(b)       The parties exclude application of the United Nations Convention on
Contracts for the International Sale of Goods.

 

(c)       Any dispute arising out of or in connection with this Agreement or any
POs issued under it between Distributor and Supplier should be resolved as
rapidly as reasonably possible pursuant to good faith discussion between the
respective project or transaction level employees. If a dispute cannot be
resolved between the project or transaction level employees within four (4)
weeks of the dispute arising, the project or transaction level employees should
submit the dispute to senior leadership of their respective businesses for
resolution. If the dispute is nonetheless unresolved, the dispute resolutions
procedures in (d) below shall apply.

 

(d)       Any dispute arising out of or in connection with this Agreement or an
individual Accepted PO that cannot be settled by the negotiation procedure set
forth in ‎Section 12.07(c) shall be resolved in accordance with the dispute
resolution provision in the Supplier Terms.

 

(e)       In the event of a breach of the covenants contained in Section 5.01(a)
and Section 5.01(b), in addition to any other right or remedy afforded to the
non-breaching Party under this Agreement or under any applicable Law, (i)
Supplier and Distributor acknowledge and

 

38 

 

agree that it would be extremely difficult to accurately determine the amount of
damages suffered by the non-breaching Party as a result of such breach and (ii)
the Parties further agree that money damages may not be a sufficient remedy for
any breach of any of the foregoing covenants, and that the non-breaching Party
also shall be entitled to seek specific performance, injunctive relief or other
equitable relief as a remedy for any such breach without the necessity of
posting a bond or other security, except as may be expressly mandated under any
applicable Law (“Equitable Relief”). Each of the foregoing remedies shall be in
addition to and not in lieu of or at the exclusion of any and all other remedies
available to the non-breaching Party under this Agreement or at law or equity.

 

Section 12.08 Force Majeure. Neither Party shall be liable or considered in
breach of its obligations under this Agreement to the extent that such Party’s
performance is delayed or prevented, directly or indirectly, by any cause beyond
its reasonable control or reasonable planning, or by armed conflict, acts or
threats of terrorism, epidemics, strikes, or acts or omissions of any
governmental authority. If a force majeure event of the nature described above
occurs, the schedule for such Party’s performance shall be extended by the
amount of time lost by reason of the event plus such additional time as may be
needed to promptly overcome the effect of the event.

 

Section 12.09 Confidentiality. In addition to (and not in lieu of) the
confidentiality provisions set forth in the Supplier Terms, the Parties agree as
follows:

 

(a)       In connection with this Agreement, Supplier and Distributor (as to
information disclosed, the “Disclosing Party”) may each provide the other Party
(as to information received, the “Receiving Party”) with Confidential
Information. “Confidential Information” means (i) all terms for Exclusive
Products or Exclusive Services, (ii) all information that is designated in
writing as “confidential” or “proprietary” by the Disclosing Party at the time
of written disclosure, (iii) all information that is orally designated as
“confidential” or “proprietary” by the Disclosing Party at the time of oral
disclosure and is confirmed to be “confidential” or “proprietary” in writing
within 10 days after oral disclosure or (iv) any other information of a type or
nature that customarily would be treated as confidential or proprietary in
respect of the distribution and supply arrangement contemplated herein. The
obligations of this Section 12.09 shall not apply as to any portion of the
Confidential Information that: (A) is or becomes generally available to the
public other than from disclosure by the Receiving Party, its Representatives or
its Affiliates; (B) is or becomes available to the Receiving Party or its
Representatives or its Affiliates on a non-confidential basis from a source
other than the Disclosing Party when the source is not, to the best of the
Receiving Party’s knowledge, subject to a confidentiality obligation to the
Disclosing Party with respect to such information; (C) is independently
developed by Receiving Party, its Representatives or its Affiliates, without
reference to the Confidential Information as evidenced by written documents; or
(D) is approved for disclosure in writing by the Disclosing Party.

 

(b)       The Receiving Party agrees, (i) to use the Confidential Information
only in connection with the performance of its obligations or the exercise of
its rights pursuant to this Agreement, (ii) to take reasonable measures to
prevent disclosure of the Confidential Information, except to its
Representatives who have a need to know such information for such Party to
perform its obligations under this Agreement or in connection with the permitted
use(s)

 

39 

 

of such Confidential Information under this Agreement, including (x) resale of
HDGT New Units and HDGT Services to Distributor’s customers and (y)
Distributor’s exercise of its rights under the License, and (iii) not to
knowingly disclose the Confidential Information to a competitor of the
Disclosing Party. The Receiving Party further agrees to obtain a commitment from
any recipient of Confidential Information (including the Receiving Party’s
Representatives and Affiliates) to comply with the terms comparable to this
Section 12.09(b) before disclosing any Confidential Information.

 

(c)       If the Receiving Party or any of its Affiliates or Representatives is
required by Law, legal process or a Governmental Entity to disclose any
Confidential Information, that Party agrees to provide the Disclosing Party with
prompt written notice to permit the Disclosing Party to seek an appropriate
protective order or agency decision or to waive compliance by the Receiving
Party with the provisions of this Section 12.09(c). If, absent the entry of a
protective order or other similar remedy, the Receiving Party is based on the
advice of its counsel legally compelled to disclose such Confidential
Information, such Party may furnish only that portion of the Confidential
Information that has been legally compelled to be disclosed, and shall exercise
its reasonable efforts in good faith to obtain confidential treatment for any
Confidential Information so disclosed.

 

(d)       Upon written request of the Disclosing Party, the Receiving Party
shall promptly at its option either: (i) return all Confidential Information
disclosed to it or (ii) destroy (with such destruction certified in writing by
the Disclosing Party) all Confidential Information, without retaining any copy
thereof, except to the extent retention is necessary for the limited purpose to
enable permitted use(s) and maintenance of Exclusive Products and Exclusive
Services. No such termination of this Agreement or return or destruction of any
Confidential Information will affect the confidentiality obligations of the
Receiving Party all of which will continue in effect as provided in this
Agreement.

 

(e)       No Party shall make any press release or similar public announcement
with respect to this Agreement or any of the matters referred to herein.

 

Section 12.10 Counterparts; Electronic Transmission of Signatures. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, and delivered by means of electronic mail
transmission or otherwise, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.

 

Section 12.11 Survival. The provisions of ‎Article VII, ‎Article VIII, ‎Article
IX, Article X, Article XI and Article XII of this Agreement shall survive the
expiration or earlier termination of this Agreement.

 

Section 12.12 Assignment. Neither Distributor nor Supplier shall be entitled to
assign this Agreement or any PO that incorporates this Agreement to a third
party non-Affiliate without the prior written consent of the other Party;
provided, however, (a) either Party may assign this Agreement to any Person who
is a Credit-Worthy Assignee in connection with the sale, assignment,
contribution or other transfer (by operation of Law or otherwise) of all or
substantially all of the assets of such assigning Party, and (b) in connection
with the sale of

 

40 

 

Distributor’s rotating equipment business, known on the date hereof as the
Turbomachinery and Process Solutions (TPS) business unit, Distributor may assign
solely the License to the purchaser of such business unit (or to an Affiliate
thereof) that qualifies as a Credit-Worthy Assignee. From and after any
assignment permitted by this Section 12.12, the assigning Party shall have no
further liability under this Agreement except for liabilities accruing before
the time of such assignment. Any assignee of Supplier or Distributor shall be
bound by the terms and conditions of this Agreement. Subject to this Section
12.12, this Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties and their respective successors and permitted
assigns. As used herein, the term “Credit-Worthy Assignee” means a Person that,
or whose obligations are guaranteed by a Person that, has (x) if such Person has
a long-term unsecured and non-credit enhanced debt credit rating by either
Standard & Poors or Moody’s (a “Rating”), a Rating that is equal to or higher
than the Rating that the assigning Party has at the time of such assignment or
(y) if such Person does not have a Rating, produced to the non-assigning Party
information sufficient to demonstrate to the reasonable satisfaction of such
non-assigning Party that the creditworthiness of such Person is equivalent to a
Person that possesses such Rating.

 

Section 12.13 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph and Appendix are references to the Articles,
Sections, paragraphs and Appendices of this Agreement unless otherwise
specified; (c) the terms “hereof”, “herein”, “hereby”, “hereto”, and derivative
or similar words refer to this entire Agreement, including the Appendices and
Exhibits hereto; (d) references to “$” shall mean U.S. dollars; (e) the word
“including” and words of similar import when used in this Agreement shall mean
“including without limitation,” unless otherwise specified; (f) the word “or”
shall not be exclusive; (g) references to “written” or “in writing” include in
electronic mail form; (h) provisions shall apply, when appropriate, to
successive events and transactions; (i) the headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (j) Supplier and Distributor have each
participated in the negotiation and drafting of this Agreement and all
appendices and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions in any of this Agreement; (k)
a reference to any Person includes such Person’s successors and permitted
assigns; (l) any reference to “days” means calendar days unless Business Days
are expressly specified; and (m) when calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded, and if the last day of such period is not a
Business Day, the period shall end on the next succeeding Business Day.

 

Section 12.14 Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or Representative of Supplier or Distributor shall have any liability for any
obligations or liabilities of such Party under this Agreement of or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby.

 

41 

 

Section 12.15 Audit. Each Party shall use reasonable efforts to maintain a
complete and correct set of records pertaining to the purchase and sale of the
Exclusive Products and Exclusive Services in their respective segments (and the
terms to the extent necessary to calculate the Supplier Sourcing Share) under
this Agreement and compliance with the obligations hereunder and with applicable
Law (if Exclusive Products or Exclusive Services being procured are in support
of a United States government end customer or an end customer funded in whole or
in part by the United States government) applicable to each Party’s performance
under this Agreement (the “Records”). During the Term of this Agreement and for
12-months from such expiration or termination, upon reasonable prior notice and
during normal business hours, at either Party’s election and expense, such Party
may conduct one reasonable audit of the Records of the other Party through an
audit conducted by an independent third party auditor. Each Party shall take all
reasonable measures to ensure the safety of any auditor who is present on its
premises.

 

Section 12.16 Export Law Compliance. Each Party shall be responsible for their
compliance with applicable United States (or other jurisdictions as applicable)
export laws, rules and regulations as related to its and its Affiliates’
performance under this Agreement.

 

Section 12.17 Severability. The invalidity or unenforceability of any term or
provision of this Agreement shall (a) be replaced by such term or provision as
most closely reflects the intent of the invalid or unenforceable term or
provision and (b) not affect the validity or enforceability of the remaining
terms and provisions hereof and each provision of this Agreement shall be valid
and enforceable to the fullest extent permitted by Law.

 

Section 12.18 Subcontractor Flow Downs for United States Government Commercial
Items Contracts. If Exclusive Products or Exclusive Services being procured by
Distributor are in support of a United States government end customer or an end
customer funded in whole or part by the United States government, directly or
through a prime contractor, Distributor shall expressly identify such use of any
Exclusive Product or Exclusive Service in the PO and as necessary will agree to
include compliance as necessary with the terms and conditions applicable to
services procured for the United States government located at the following
link: http://www.gesupplier.com/html/GEPolicies.htm.

 

 



42 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

  GENERAL ELECTRIC COMPANY           By:  /s/ Robert Duffy     Name: Robert
Duffy     Title: Vice President - Development





 



 

BAKER HUGHES, A GE COMPANY, LLC

          By:  /s/ Lee Whitley     Name: Lee Whitley     Title: Corporate
Secretary

 

 

 

 

 



 



 